 MINUTE MAID CORPORATION355years, and its most recent contract had expired.Under normal Boardpolicy, an appropriate occasion for the employees to redetermine theirrepresentative had arisen.Yet the AFL-CIO no-raid pact wouldrequire the employees to keep the Toy Workers or else forego repre-sentation by a union affiliated with the AFL-CIO.Thirdly, the result reached by application of the no-raid pact ap-pears to be contrary to the wishes of the Employer's employees asshown by the election results-the Metal Polishers received an over-whelming majority, and Toy Workers not a single vote. The RegionalDirector recommended overruling the ToyWorkers' objections.While no certificate has yet been issued because of the pending objec-tions, permitting the withdrawal request would enable the Toy Work-ers to assert with impunity a claim to represent employees who, theelection results show, no longer desire representation by the ToyWorkers.Accordingly, the Metal Polishers' request is denied, and certificationwill be issued to the Metal Polishers as the representative of the Em-ployer's employees should it be found that the Toy Workers' objectionsto the election are without merit .3[The Board denied the Petitioner's request to withdraw thepetition.]3 Althoughthe Board inPersonal Products Corporation,122 NLRB 563, permitted thewithdrawal withprejudice of a representation petition,in a situation caused by theno-raid pact,the petitioner was acting pursuant to a court order specifically enforcingthe pact(United Textile Workers v.TextileWorkers Union,258 F. 2d 743 (C.A. 7),1958.)However,in permittingthe withdrawal, the Boardnoted it wasnot a party tothe court litigation and that itdid not acquiesce in the decisionof the United StatesDistrictCourt, or of the courtof appeals.Minute Maid CorporationandInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America,Cannery, Citrus Workers, Drivers, Warehousemen and AlliedEmployees,Local444.Case No. 12-CA-305.August 7, 1959DECISION AND ORDEROn October 24, 1958, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that the Respondent cease anddesist therefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.The TrialExaminer also found that the Respondent had not engaged in certainother alleged unfair labor practices.'Thereafter, the General Counsel'As no exception was taken thereto, we adopt the recommendation of the Trial Ex-aminer that the complaint be dismissed insofar as it alleged that the Respondent dis-124 NLRB No. 47. 356DECISIONSOF NATIONALLABOR RELATIONS BOARDand the Respondent filed timely exceptions to the Intermediate Reportand supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers herein to a three-member panel [ChairmanLeedom and Members Bean and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the following additions and modi-fications :The Trial Examiner found that the Respondent failed to bargainin good faith with the Union on and after December 13, 1957. TheRespondent excepts to this finding on several grounds hereinafterindicated.The pertinent facts are set forth in considerable detailin the Intermediate Report, but in summary they are as follows :The Respondent and the Union engaged in a series of bargainingconferences commencing in April 1957 which led to a "final" unioncontract proposal in October of that year and a contract offer by theRespondent in late November 1957.Neither of the parties wouldaccept the other's offer.The Union's rejection took place on Decem-ber 7,1957.A few days later, on the night of December 11 and morn-ing of December 12, the Florida citrus fruit area suffered a severefreeze that damaged much of the orange crop.2 On December 13, 1957,the Respondent sent the Union a telegram withdrawing its profferedagreement assertedly because of the Union's rejection of that agree-ment and the economic uncertainty created by the freeze.A meetingbetween the parties was arranged for December 19,1957. At that meet-ing, the Respondent stated that, in view of the unsettled conditionsresulting from the freeze, bargaining should be delayed until sometimein January 1958, when information on crop damage would be avail-able.It suggested a meeting for January 16, 1958.However, Dry,the Respondent's plant superintendent, credibly testified that the Re-spondent would not discuss any proposals on December 19 as it wasnot in a position to do so.In early January 1958, the Union submitted to the Respondent an-other "final" offer which was, in fact, a modification of certain provi-sions of its proposed October contract.Among other things, theUnion agreed to the 81/2-cent pay increase which, as part of the Re-charged DeweyEvans in violation of Section 8(a) (3) of theAct.Althoughan exceptionwas filed by the General Counsel to the Trial Examiner's finding that the Respondentdid not make threats of reprisal and promises of benefit violative of Section 8(a) (1)there is insufficient basis for reversingthe TrialExaminers'resolution of conflictingtestimony.Standard Dry Wall Products,Inc.,91 NLRB 544.2The Respondent's plant involved in this proceeding is located at Auburndale,Florida,where it is engaged in processing oranges from which it makes frozen orange concentrate. MINUTE MAID CORPORATION357:spondent's November proposed contract, the Union had previouslyrejected.Podmore, the Respondent's director of industrial relations,rejected the proposed agreement as so modified on the stated groundsthat it contained matters not previously agreed upon and because-damage from the December freezes and a later one on January 9, 1958,had not been determined, thus rendering impossible a consideration ofcost items.He suggested, and, in due course, the Union agreed to, a.meeting for February 6,1958.At the outset of the February 6 meeting, the Respondent stated, inreply to a union query, that it had no proposals.A long discussionthen occurred as to whether the Union's "final" offer was fixed or opento discussion and possible modification.Wingate, the union repre-sentative, stated that the Union was willing to start negotiation fromthe beginning, if necessary.The freezes were again discussed, the.latest having occurred on February 4 and 5.At some point in themeeting, Podmore said that the Respondent could not discuss economicissues but might reachtentativeagreement on some other aspects ofthe contract.The afternoon of February 6 was spent in starting.negotiations on a new contract.As summed up by the Trial Exami-ner, the parties were then just where they had been on April 7, 1957,when they first met.Another meeting was held on February 13, 1958, which simplywitnessed a continuation of the negotiations of February and a meet-ing was scheduled for February 26.More freezes occurred on Feb-ruary 14,18, and 21.On February 21, 1958, Harger, an employee of the Respondent, filed-adecertification petition with the Board's Twelfth Regional Office.Three days later, Podmore sent a telegram to the Union withdrawingrecognition and canceling the meeting for the 26th on the ground that.a "large majority" of the employees had signed petitions repudiatingthe Union and requesting the Respondent to break off negotiations. Inthe telegram, Podmore explained that under the attendant circum-stances, that is, the fact that no agreement had been reached and thatthe certification year had run out,' the Respondent was of the opinionitwould be illegal to continue to recognize and deal with the Unionuntil the decertification issue was settled.Thereafter, the Union.sought, without success, recognition from the Respondent and a re-newal of negotiations, while the Respondent with a similar lack of:success sought to have the Union consent to an election on the decerti-fication petition.On April 18, 1958, the Respondent, despite thependency of both the charges 4 in this case and the decertification peti-tion, announced, without prior consultation with the Union on the3 The certification year ended on February'20, 1958.4The original charge was filed on January 14, 1958, and a first amended charge onApril 22, 1958. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatter, the granting of a bonus to the employees in the unit, theamount of the bonus being based upon the employee's earnings for the1957-58 season.The employees were paid their bonuses over the next8 to 10 weeks. On June 9, 1958, the decertification petition was dis-missed by the Regional Director.The complaint in this proceedingissued on July 3, 1958.The Respondent contends essentially that, in view of the economicuncertainty created by the freeze, it was justified on December 19, 1957,.and, presumably, thereafter, in asking for a temporary delay innegotiations.Certainly the situation created by the freezes could playa part in the Respondent's bargaining with the Union.Nevertheless,the Respondent had a duty to bargain with the Union at the time hereunder consideration and it could not elect to disregard this duty on thebasis of economic expediency .5Even with regard to economic issues,the significant fact is not whether the Respondent was in a position togrant concessions, but rather whether it bargained in good faith of thesubject.6Neither does the fact that Respondent may have felt that bar-gaining on wages would, under the circumstances, be fruitless justifyits excluding wages from the area of collective bargaining .7To besure, the Respondent argues that it wasaskingfor a delay in negotia-tions on December 19.However, Dry's testimony that the Companywould consider no proposals on that date shows that the Respondentapproached the December 19 meeting with a fixed intent not to bar-gain on any issue.Thus, even its presentation at that meeting of thedifficulties created by the freeze appears as only a justification of afixed position previously taken rather than a good-faith attempt topersuade the Union to agree to a delay in negotiations.Again,Podmore's statement in his January 16 letter to the Union that eco-nomic conditions rendered impossible any consideration of cost itemsreflects a continuance of the Respondent's fixed intention to place anyconsideration of economic issues outside the sphere of collective bar-gaining.The events of the February 6 meeting likewise reveal thatRespondent was intent on not fulfilling its statutory duty to bargain.Again, any consideration of economic matters was excluded from thebargaining table while, with respect to other issues, Podmore limitedthe role the Respondent would play to reachingtentativeagreementsonly.However, the Respondent had the duty to bargain and to em-body any final agreement in a signed contract. It could not, to re-iterate, require that the Union wait until economic conditions hadstabilized beforemaking earnest efforts of its own to reach anagreement.5 Butler Chemical Company,116 NLRB 1041, 1058.Partee FlooringMill,107 NLRB 1177, 1178.7!SeeHughes Tool Company,100 NLRB 208, 211. MINUTE MAID CORPORATION359Furthermore, we find no merit in the Respondent's argument thatits actions were justified because it was merely seeking atemporarystay in bargaining.During the period of economic uncertainty where,as the Respondent itself recognized, a cutback in operations wasthreatened, the Union might well have played an important role onbehalf of the employees in bargaining over resort to such matters as alayoff and the eventual recall of workers.8Moreover, the danger inestablishing a temporary exception to the duty to bargain during aperiod of economic uncertainty-assuming the Act would admit ofsuch an exception-is effectively demonstrated by the situation here.The initial period of uncertainty commencing with the Decemberfreeze was, according to the Respondent, to be settled by about Janu-ary 10, 1958, when Government crop damage estimates were to bepublished.However, repeated freezes running, as noted above,through February 21, 1958, extended this period of uncertainty untilearly March of 1958. Thus, the so-calledtemporaryperiod of uncer-tainty covered approximately 3 months or about one-half of the fullprocessing season of the orange concentrate industry.Certainly, ifindustrial stability is to be achieved, the statutory duty to bargaincannot be held to vary with the changes of economic fortune, which, inthe present situation, were directly affected by the vagaries of weather.Consequently, even if it were assumed that the Respondent was actingin good faith, it is evident from the foregoing facts, acid we find, thatit failed to bargain with the Union on and after December 19, 1957.Under such circumstances, its good faith is not a relevant considera-tion as its conduct, we find, in itself, violated Section 8 (a) (5) and (1)of the Act?However, as noted above, the Trial Examiner found that the Re-spondent failed to bargain in good faith on and after December 13,1957.This finding is supported by the record.On December 13,the Respondent withdrew its proffered agreement in its entirety.Under the circumstances here, the withdrawal was clearly the firststep in the Respondent's course of conduct effectuating a fixed inten-tion not to reach any agreement with the Union. Shortly after thewithdrawal, there occurred the events of December 19 when, as de-scribed above, the Respondent cloaked its "refusal to discuss anyproposals" with a surface request that bargaining be temporarilydelayed.The wholly intransigent attitude of the Respondent cameclearly to the surface at the February 6 meeting where it not onlystood by its prior withdrawal of its proposed contract but stated thatit had no proposals whatsoever to make.10 It then proceeded to tie8 see,Butler Chemical Company,116 NLRB 1041, 1054-1055.0Taylor Forge and PipeWorks, 113 NLRB 693, 694, footnote 6.w The Respondent's failure to make proposals on February 6 does notper seconstitutea violation of the good-faith bargaining requirement of the Act.But here, where theUnion submitted modifications of its previously rejected proposed contract which were 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDup this meeting for most of the morning session with a discussion ofwhether the modified offer of the Union of January 9 was final, thatis, a take-it-or-leave-it proposition.The Respondent pursued this lineof inquiry despite a statement made early in the meeting by Wingate,the union representative, that he would, if necessary, start negotia-tions from the beginning and despite his asking the Respondent'srepresentatives later in the meeting if they would discuss any issues."The Respondent's conduct at the meeting thus evinces that it "did notapproach the bargaining table with an open mind and purpose to reachagreement consistent with the respective rights of the parties," 12 butrather with an intent to frustrate the whole bargaining process.Thisit achieved not only by involving the morning session in an unproduc-tive, specious consideration of whether the Union's last proposal was"final," but by forcing the Union to retreat to the bargaining situa-tion substantially as it existed on April 7 of the preceding year whenthe parties first met.However, the Respondent contends it offeredon February 6 to bargain on any matter not "final." Its statement tothis effect was, in view of the Respondent's other conduct, little morethan an empty, self-serving declaration, wholly vitiated by Podmore'sunilaterally excluding economic matters from the area of considera-tion and limiting agreement on other issues to those which would be"tentative."The Respondent's withdrawal on December 13 of itsproposed agreement, in our opinion, served only to clear the way forits subsequent evasive actions.As the other events make clear, thefreezes were used by the Respondent to lend an air of reasonablenessto its actions and to camouflage its determination to avoid entering intoa contract with the Union. Consequently, we find, in agreement withthe Trial Examiner, that the Respondent did not bargain in goodfaith with the Union on and after December 13, 1958, as more fullyset forth in the Intermediate Report, and that it thereby violated Sec-tion 8 (a) (5) and (1) of the Act.The Respondent, as noted above, withdrew recognition from theUnion on February 24, 1958, and, thereafter, on April 18, 1958, uni-laterally announced, and subsequently paid, bonuses to the employees.It seeks to justify these actions on the ground that the Union no longerfound unacceptable by the Respondentand the Unionhad thereafter sought proposals,the Respondent's refusal to suggest any resolution of the outstanding differences mayproperly be considered as some evidence of the Respondent's lack of good faith in dealingwith the Union.See, for example,L. L. Majure Transport Company V.N.L.R.B.,198F. '2d 735,739 (C.A.5) ; N.L.R.B. v. Cittlin Charlotte Bag Company,196 F. 2d 158(C.A. 4) ;N.L.R.B. v. MontgomeryWard &Co.,133 F. 2d 676(C.A.9) ; J. H. Rutter-.Rex Manufacturing Company,Inc.,86 NLRB470, 474.u Dry sought to justify the Respondent's pressing this matter of the meaning of "final"with respect to the Union'sproposed modifications in the face of Wingate's remarks,which clearly invited negotiations on all issues, with the incredible explanations that(1)Wingate"never opened any articles up for discussion until after lunch" and "still'-didn't say that his last offer was not final"and (2)in asking the Respondent's repre-:sentativesif they would discuss any issues, Wingate"wouldn't say which issues."12L. L. Majure Transport Company v.N.L.R.B., supra. MINUTE MAID CORPORATION361represented the employees as evidenced by the decertification petitionssigned by a "large majority" of the employees.However, the unfairlabor practices committed by the Respondent before the decertifica-tion action was taken by the employees necessarily affected the unionsympathies of the employees, thereby rendering it impossible to ascer-tain their true sentiments.Under such circumstances, the employeesrejection of the Union cannot be considered as affecting the majorityrepresentative status which the Union then enjoyed.Accordingly,we find that the Union was at all times here material, and now is,the exclusive bargaining representative of the employees in the ap-propriate unit.13We further find that the Respondent's withdrawalof recognition on February 24, 1958, and its unilateral granting ofbonuses on April 18, 1958,14 each independently violated Section8(a) (5) and (1) of theAct.15ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Minute MaidCorporation, Auburndale, Florida, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with respect to rates of pay,wages, hours of employment, and other conditions of employmentwith International Brotherhood of Teamsters, Chauffeurs,Ware-housemen & Helpers of America, Cannery, Citrus Workers, Drivers,Warehousemen and Allied Employees, Local 444, as the exclusive bar-gaining representative of the employees in the following appropriateunit : all production and maintenance employees, including ware-housemen, checkers, cafeteria employees, leadmen, and peel oil operators, employed at the Respondent's plant in Auburndale, Florida, butexcluding office and office clerical employees, print shop employees,.13 See :Henry Heide, Inc.,107 NLRB 1160,1165;Square D Company,105 NLRB 253,266;Continental Desk Company,104 NLRB 912,915-916; see alsoFranks Bros. Com-pany v.N.L.R.B.,321 U.S. 702,704-705;N.L.R.B. v. Sanson Hosiery Mills, Inc.,195F. 2d 350 (C.A. 5).14Bonham Cotton Mills, Inc.,121 NLRB 1235:Shoreline Enterprises of America, Inc.,117 NLRB 1619, 1620.11The Trial Examiner found that the withdrawal of recognition and the granting ofthe bonuses were part of the Respondent's conduct demonstrating its lack of good faithin its dealings with the Union.He also found that they constituted independent viola-tions of Section S(a) (1).We agree that, in addition to being independent Section8(a) (5) and(1) violations as we have found,this conduct also is a part of Respondent'sevasive tactics showing its continuing lack of good faith.We also agree that the with-drawal of recognition and the unilateral granting of the bonus was each an independentviolation of Section 8(a)(1).Each of such acts not only avoided the Respondent's dutyto bargain with the Union, but also had the necessary effect of interfering with and re-straining the employees in their adherence to and support of the Union.SeeShorelineEnterprises of America,Inc.,cited,supra,at p.1620;Tennessee Coaches,115 NLRB677, 679. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDtruckdrivers, garage employees, fruit scale men, all new constructionand installation employees, agricultural employees, first-aid personnel,laboratory technicians, professional employees, night watchmen,guards, inspectors, subforemen and foremen, the cafeteria supervisor,and all supervisors as defined in the Act.(b) In any like or related manner interfering with the efforts ofsaid Union to bargain collectively.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with said Union as theexclusive representative of all employees in said unit and, if an under-standing is reached, embody such understanding in a signed agree-ment.(b)Post in conspicuous places at its Auburndale, Florida, plant,including all places where notices to employees are customarily posted,copies of the notice attached to the Intermediate Report marked "Ap-pendix." 16Copies of said notice, to be furnished by the RegionalDirector for the Twelfth Region, shall, after being duly signed by theRespondent's representative, be posted by it immediately upon receiptthereof, and maintained by it for at least 60 consecutive days there-after.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Twelfth Region in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated Section8 (a) (3) of the Act by discharging Dewey Evans and insofar as italleges that the Respondent independently violated Section 8(a) (1)of the Act by making certain threats and promises of benefit and byinterrogating employees."This notice is amended by substituting for the words,"The Recommendations of aTrial Examiner" the words"A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order,"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National LaborRelationsAct,as amended(61 Stat. 136, 65 Stat.601; 29 U.S.C. Sec.151et seq.),herein referredto as the Act.Under date of January 14, 1958, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen & Helpers of America,Cannery, CitrusWorkers, Drivers,Warehousemen and Allied Employees,Local 444 (herein sometimes called theUnion or Local 444) by its attorney filed a charge against Minute Maid Corporation,alleging that "Minute Maid Corporation, an employer,had engaged in and is en- MINUTE MAID CORPORATION363gaging in unfair labor practices within the meaning of Section 8(a)(1), (3), and(5) of the Act,"and setting forth as a basis of the charge:The employer,in order to discourage membership in a labor organization,discriminated in regard to hire and tenure of employment and to the termsand conditions of employment of the following named employees on and afterthe date set opposite their names:Dewey Evans___________________________December 5, 1957Samuel H. Kelly_________________________January 10, 1958On or about October 7, 1957, and thereafter,the employer refused to bar-gain collectively with the undersigned union, a labor organization chosen bya majority of its employees.By these and other acts and conduct,the employer interfered with,restrained,and coerced its employees in the exercise of their rights,as guaranteed in Section7 of the Act.MinuteMaid Corporation(hereinafter sometimes calledMinuteMaid, the em-ployer, or the Respondent),acknowledged receipt of service of this charge on Janu-ary 16,1958.A firstamended charge filed underdate of April 22, 1958, by the:same labor organization,Local 444, allegedin identical terms, except for the deletionof the name Samuel H.Kelly, violationsof the Act.Service of the first amendedcharge upon the Employer was acknowledgedon April 24,1958.As will appearfrom the facts and the chronology of events in the case,the original charge and,the amended charge support the issuance of the complaint.'After the filing of charges,the GeneralCounselof the NationalLaborRelationsBoard by the Regional Directorfor the TwelfthRegion, on behalf of the Board,caused a complaint and notice of hearing to be signed and issued against the Re-spondent,Minute Maid Corporation,on July3, 1958.Thecomplaint,sufficient,on its face, alleges violations of Section 8(a)(1), (3),and (5)of the Act.2TheRespondent,on July 11,1958, filed answer to the complaint,effectively denying everymaterial allegation with respect to substantive violations of the Act, and expresslyreserving the right to amend "as it may be advised upon receipt of the informationrequested in Respondent'sMotion for Bill of Particulars." 3.I Pant Milling Company,117 NLRB 1277, enforcement denied, 258 F. 2d 851 (C.A. 5) ;N.L.R.B. V. Anchor Rome Mills,228 F. 2d 77!5 (C.A. 5), citingN.L.R.B. v. Kohler Co.,220 F. 2d 3 (C.A. 7).2 Certain provisions of the Act involved herein are as follows:RIGHTS OF EMPLOYEESSEC. 7. Employees shall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, . . .UNFAIR LABOR PRACTICESSEC. 8. (a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exercise of therights guaranteed in section 7«ss(5) to refuse to bargain collectively with the representatives of his employees,subject to the provisions of section 9(a).r*s$t(d)For the purpose of this section, to bargain collectively is the performanceof the mutual obligation of the employer and the representative of the employeestomeet at reasonable times and confer in good faith with respect to wages, hours,and other terms and conditions of employment, or the negotiation of an agreement,or any question arising thereunder, and the execution of a written contract incor-porating any agreement reached if requested by either party, but such obligationdoes not compel either party to agree to a proposal or require the making of aconcession: . . .8 The Respondent on the same day that it filed its answer had filed a motion for a billof particulars stating specifically the particulars desired.Thereafter, the motion forparticulars having been denied, the Respondent by counsel, and pursuant to an ordergranting the right, renewed the motion at the outset of the hearing herein.The motionwas in all respects denied at hearing, it appearing to the Trial Examiner that the Re-spondent was not or could not be prejudiced by denial of its motion. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice of hearing, this matter came on to be heard before the duly,designated Trial Examiner at Auburndale, Florida, on July 22, 1958.The hearing.was resumed at Tampa, Florida, on the following day and was concluded at Tampaon August 8. At the hearing, the General Counsel, the Respondent, and the Union,asCharging Party, each was represented by counsel.Full opportunity to be.heard, to examine and cross-examine witnesses and to introduce evidence bearing,.upon the issues, to argue orally upon the record, to file proposed findings of factand conclusions of law, and to file briefs was afforded each party.A brief was filed.on behalf of the Respondent, after oral argument by counsel for the General Counsel,at the hearing.At the hearing, Respondent by counsel made certain motions to strike and todismiss,which are disposed of by the findings of fact and conclusions of law setforth below.Upon the entire record of the case, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF MINUTE MAID CORPORATIONMinute Maid Corporation is a Florida corporation having offices and a place of"business located in Auburndale, Florida, the plant of the Company involved herein,.and is engaged in the business of processing fruits and juices and other agriculturalcommodities, and annually sells and ships these products outside the State of Florida_in an amount valued in excess of $100,000.This Respondent is, and at all times material to this proceeding has been, engaged'in commerce and its activities affect and have affected commerce, within the meaning.of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers.ofAmerica, Cannery, CitrusWorkers, Drivers,Warehousemen and Allied Em-ployees, Local 444, is a labororganizationwithinthe meaningof Section 2(5) of.the Act.III.THE UNFAIR LABOR PRACTICESThe complaint claims an appropriate bargaining unit under Section 9 of the Actto be:All production and maintenance employees,including warehousemen,checkers,cafeteria employees,leadmen, and peel oil operators,but excluding office andoffice clerical employees,print shop employees, truckdrivers,garage employees,fruit scale men, all new construction and installation employees,agriculturalemployees, first-aid personnel,laboratory technicians,professional employees,nightwatchmen,guards, inspectors,sub-foremen and foremen,the cafeteriasupervisor and all supervisors as defined in the Act, employed at the Respond-ent's plant in Auburndale,Florida, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9(b) of the Act.The record shows that a majority of the employees of the Respondent Employer,in the unit above described,designated and selected the Union as their representativefor the purposes of collective bargaining.The election,conducted on February 12,1957, was inCase No. 12-RC-14, formerlyCase No. 10-RC-3596, 117NLRB 68,and certification of Local 444 was dated February20, 1957.Prior to certification ofLocal444, the employees in this unit had been represented by Citrus Workers LocalUnion No. 24218,AFL-CIO.The complaint alleges that on or aboutJuly 14, 1957,and thereafter the employer(theRespondent herein) refused and continued to refuse to bargain collectivelywith the Union as the exclusive representative of the employees in an appropriateunit as described,in that the employer engaged in dilatory and stalling tactics pursuedwith the purpose and intention of avoiding its statutory obligation to meet and conferwith the Union for the purpose of collective bargaining;withdrew concessions previ-ouslymade to the Union during the course of collective-bargaining negotiations;withdrew from agreements previously made with the Union during the course ofcollective-bargaining negotiations;refused to meet at reasonable times for the purposeof negotiating a contract in the absence of the Respondent's attorney;since on orabout December 19, 1957,refused to negotiate with the Union for the purpose ofconsummating an agreement;withdrew recognition of the Union as the statutorybargaining representative of its employees on February 24, 1958, and continued MINUTE MAID CORPORATION365thereafter to refuse to recognize or bargain with the Union as the collective-bargain-ing representative of its employees in the appropriate bargaining unit; solicited with-drawals from the Union; informed individual employees that Respondent would notsign any contract with the Union; and announced on April 18, 1958, a unilateralbonus computed on wages paid commencing with the first pay period in December of1957 and ending with the last pay period in May 1958. Further, the complaintalleges, the Respondent has engaged in interrogation of employees concerning theirunion activities; hasmade threats of economic reprisals for engaging in unionactivity; has promised benefits conditioned on employees refraining from engagingin union or concerted activities;. and has promised benefits conditioned on theelimination of the Union as the collective-bargaining representative of the employeesin the appropriate bargaining unit.The complaint further alleges the discriminatorydischarge of an employee, Dewey Evans, on November 7, 1957.The alleged violations of the Act, as set forth in the complaint, will be discussedseparately below.A. Refusal to bargainMinute Maid acquired the Auburndale plant by purchase of the Snowcrop Divi-sion of Clinton Foods, and took over the operations of that plant on December 1,1954.A collective-bargaining agreement was then in force between the old em-ployer and Citrus Workers Local Union No. 24218, affiliated with the AmericanFederation of Labor-Congress of Industrial Organizations; when Minute Maid tookover the operation of the Auburndale plant it assumed the obligations of this agree-ment.A new agreement was entered into between Citrus Workers Local Union No.24218 and Minute Maid on December 23, 1955, which by its terms was to beeffective December 19, 1955, and to run until October 31, 1956, and from year toyear thereafter unless modified or changed at the request of either party.Thisagreement followed a prior agreement entered into between Minute Maid and LocalUnion No. 24218 entered into February 1, 1955, to run until October 31, 1955.On September 18, 1956, the Company by its plant superintendent at Auburndale,advised its Auburndale plant employees of the filing of a petition by Local 444 forcertification as bargaining representative.This letter stated in part:The Teamsters Union has indicated that it does not recognize the contract thiscompany has with the Citrus Workers Union, although both are AFL Unions.If this is correct, there will be no contract covering our employees until afterthe election in1957or 1958 and not then unless and until representatives ofthe Company and the Union (if a majority of you vote for one) agree upon allthe terms and conditions of a contract.The time required for negotiations of acontract is impossible to foretell-some are negotiated in a few days and sometake many months to negotiate and occasionally no agreement is ever reached.This letter went on to advise the employees that the Company did not know in thecircumstances whether it had or did not have a contract and stated that until thematter was decided it would continue to follow its prior practices and policies inconnection with the operation of the plant and in connection with hiring, firing,layoffs, seasonal employment, and so on.Itappears therefore, that no agreement was in effect between Local 24218 andthe Company after the expiration of the second agreement in October 1956.Ahearing was held before the Board on January 16, 1957, and, as above noted, em-ployees in the unit designated and selected Local 444 as their representative for thepurposes of collective bargaining. 117 NLRB 68. (Local 444 requested recognitionfrom the Company in July 1956, which was the "off-season" for plant operations.The seasonal operation of the Company, with regard to plant operations during theoff-season and the number of employees employed during a season and an off-season,isdiscussed below at page 377,et seq.)On February 22, Holman R. Cloud, an executive of the Company, suggested byletter to the Union that the Union submit its proposal in advance of negotiationsessions, and the Union complied with the suggestion.Thereafter, the parties metfor the first time on April 9, 1957.Present at this and most subsequent meetings were J. A. Podmore, director ofindustrial relations for the Company, B. M. Middlebrooks, director of ConcentrateManufacturing, Charles E. Dry, plant superintendent, Theo Hamilton, attorney forthe Company, and Robert L. Rigley, manager of labor relations, all for the Com-pany; and W. W. Teague, organizer for the Southern Conference of the InternationalBrotherhood of Teamsters, chairman, John Roberts, organizer for the SouthernConference of Teamsters, David Wingate, business agent for Local 444, and the.negotiating committee of six members for Local 444, including Dewey Evans.Alsopresent at this meeting was Joseph Morgan, a member of the executive board of 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Southern Conference of Teamsters, for the Union.4At this and subsequentmeetings, with two or three exceptions, Teague acted as chief spokesman for theUnion and Attorney Hamilton assumed the same responsibility for the Company.Under date of March 7, 1957, Roberts for the Union transmitted by mail a copyof a proposed agreement to the Company.At the April 9 meeting, the Companyfurnished to the Union a draft of contract proposals.The parties then began dis-cussing in sequence the provisions suggested by each of them in their respectiveproposed contracts.After April 9, the parties met on April 17 and 25, May 8, 9, 22, and 23, June 20,21, and 27, August 28 and 29, September 12 and 19, October 9, 10, and 23.Atthe August 28 meeting, the Union submitted a revised proposal, as did the Company;at the October 10 meeting, the Union submitted a second redraft of agreement; onOctober 23, the Company submitted a document in the form of a recapitulation ofwhat it asserted showed the status of negotiations as of October 10.Under date ofOctober 26 Teague transmitted to Podmore by mail a revised union proposal. Inhis letter of transmittal, Teague stated:Enclosed please find two (2) copies of our final draft of the Labor Agreement.There has been several new changes made to the extent that the Unionhas withdrawn some Articles that it had originally proposed and felt that theywere very important to the local Union.However, in a sincere effort to reachan agreement without any possible labor trouble we have varied away from ouroriginal proposal considerably. . . .Between the April 9 meeting and the transmittal of the "final proposal" of theUnion to the Company on October 26, the parties had negotiated at length withrespect to what each considered (apparently) the essential and important provisionsto be contained in a collective-bargaining agreement.The clauses proposed by eachwere discussed in detail during these meetings, beginning with the preamble andgoing down paragraph by paragraph and clause by clause as time went on until therewas positive disagreement with respect to some of the more important clauses sug-gested by either side.Teague for the Union and Dry for the Company each kept notes reflecting whatsubject or subjects were considered at the series of meetings.There is no essentialdifference in the topics discussed, as noted by each of them.Each testified at thehearing herein, and there is some disagreement at times as to what either side hadsaid regarding a particular proposed provision; the Trial Examiner was extremelyreluctant to let everything that was said at each meeting into evidence, but throughforce of circumstances and in an effort to have all the facts included within the recordto enable him to arrive at a finding of the facts, a great deal of such evidence is con-tained in the record.He believes that Teague and Dry each testified according tohis best recollection and that such differences in testimony as may be reflected by therecord are the result of different interpretations of what might have been said by theparticipants in the negotiation sessions.The main points of difference between the parties can best be summarized by say-ing that the arbitration procedure and the grievance procedure taken separately orapart caused a great deal of discussion; that the question of seniority received a greatdeal of attention, as did the no-strike clause, reporting time, representation of em-ployees by stewards regarding grievances, payment of union representatives duringthe discussion of grievances with representatives of the Company, the right of theCompany to hire new employees without notification to the Union, probationaryperiods, a guaranteed workweek, overtime, and other details of each of the proposalsand counterproposals of each party made orally during negotiations or as submittedin writing.Vacation pay received a great deal of attention, as did sick leave rights.54Morgan opened the meeting of April 9 and then turned the chairmanship over toTeague.John Roberts left his position with the Union and became manager of laborrelations for Minute Maid on October 1, 1957.Rigley left his position sometime priorto this date.5At the May 22 meeting there was considerable discussion concerning prior companypolicy and Teague confronted union representatives with a memorandum dated March 1,1955, signed by Rigley, then director of industrial relations, on the subject of personnelpolicies to be made effective on that date at three of the plants of the Company.Thismemorandum sustained the position of the Union as stated by Teague at the hearingon many of the issues presented for negotiation through the union proposals and state-ments at negotiation meetings.According to Teague, Rigley said at the meeting ofMay 22 after being confronted with his memorandum, "Alright, weare all a bunch of MINUTE MAID CORPORATION367Teague in his testimony both on direct and under cross-examination stated theposition of the Union with regard to its proposals and its concessions and its refusalto concede during the period up to October 10, 1956.Dry explained the positionand policy of the Company concerning seniority, shifts, vacations, the "hot-cargo"clause and the inapplicability to the citrus industry of some of the Union's proposals.Split shifts and other proposals were discussed with regard to acceptability and theCompany explained reasons why some of them could not be agreed to. The Unionstood firm during the first few early meetings and gradually reduced its requests towhat it considered to be the least that they could agree to. Strangely enough, thequestion of wages was not gone into at length during the earlier meetings, but seemsby tacit agreement of theparties tohave been deferred for discussion pending thesettlement of other provisions of the agreement considered of great importance byeach side.There was considerable acrimony displayed between the parties at the October 10meeting. In the words of Teague:The Company asked for a recess at 10:45, and returned at 11:10, and Mr. Middle-brooks was the spokesman when they returned, and he stated that the Companywould try to work out a general hiring program but not a specific hiring program,but since it was the desire of the Union to want a specific hiring program in thecontract the Company was not withdrawing any kind of proposal or any type ofhiring article; and Mr. Hamilton -told Mr. Middlebrooks that that also withdrawsthe agreement which was previously reached on the last sentence of SectionA(2), and Mr. Middlebrooks said yes, that it does.Mr. Hamilton then tookthe position that Section B of Article I had not been previously agreed to.Mr.Middlebrooks wanted to know if we wanted to continue negotiations on ourcopy that we had submitted that morning, and I told him that we would continuenegotiations on any basis which the Company desired, as long as there was apossibility of reaching an ultimate agreement. It was at this point that Mr.Hamilton stated that it was their feeling that we should not negotiate any furtheruntil the Company had had the opportunity to prepare its notes with the typecopy presented by the Union that morning, that in checking it during the recesshe found that it didn't reflect in any instance, prior agreement.Well, that iswhen I flipped my lid, and I told him that I was tired of this pussy footingaround in a sham battle that was being called negotiations;that we had bent overbackwards in trying to do everything we know how to meet the Company's ob-jections;that they wouldn't meet with us except at their own convenience, andthat a lot of times during thesemeetingsthey were taken up on things that hadnothing to do with the contract whatsoever, discussing legal cases that Mr.Hamilton was advising his clients that he had been into before, advising themthat the proposals that the Union had made in a lot of instances were going toget the Company in trouble if they agreed to them; that he had taken the word"able" and had used it in one of his proposals to us and we had agreed to it, andthen when we asked him to agree to the same word he put such an interpretationand broad application to it that he made it appear to the Company that it wasthe most vicious thing that could possibly be written into a contract; that timeand again in negotiations several minutes were wasted by the telling of funnyjokes and funny stories, and that we felt that we had gone just as far as wecould; and now we had drafted the second redraft for a third proposal, and henow tells me that nothing in it that we had redrafted and presented to him thatmorning reflected anything that had been agreed to previously, and that I justdidn't know how much further I could go, I didn't know which way to go, thatI had never had any experience like this before, and for him to sit there and tellme that there had never been any prior agreement of anything that we had pre-sented there that morning was just an out and out lie, and that I didn't appre-ciate the fact that I had to sit down and try to negotiate in earnest and in goodfaith with a representative of management or representatives of management ifthey werenot goingto be truthful and if they were a bunch of liars; and Mr.Middlebrooks took exception to that, and he said he had a plug and he didn'tappreciate being called a liar, and I told him that I could understand his posi-tion,and he asked me to refrain from it in the future, and I reminded him ofthe fact that one of their own negotiating committee was the one that admittedin open meeting that they were all a bunch of liars, and that the only way I couldliars-why beat the devil around the bush?"Rigley did not testify at the hearingherein ; the statement attributed to him by Teague,substantiated by other witnesses,was denied by representatives of the Company. 368DECISIONSOF NATIONALLABOR RELATIONS BOARDrefrain from it was for them to refrain from telling lies, because from now on aspade was going to be called a spade, and if they lied to me they were going to betold about it, and if that was the manner in which these negotiatiions were goingto continue we might just as well break them off right now, and each one grabtheir best hold and go from there. It was at that point that Mr. Hamilton askedfor an adjournment, and it was at 3 p.m., and that he would notify the Unionwhen it was ready to meet and where, and we adjourned.At the adjournment of the meeting of October 10, Hamilton advised Teague,according to the latter, that he would go back and prepare notes and at the nextmeeting would have a proposal that reflected their agreement up to that time. Itwas at the next meeting, October 23, that the union representatives took exceptionto the "status of negotiations as of October 10, 1957," memorandum handed tothem by Hamilton.After examination of the document Teague told Hamilton thatthe document was not what the Company had promised; Hamilton said that Teaguewas wrong, and a discussion followed during which Teague disagreed with someof the statements contained in the document as not reflecting prior agreement.After the noon recess on October 23, discussion was resumed .6 In a proposal oftheUnion mailed to the Company on October 26, the Union deleted from itsoriginal proposal certain sections under article I, including recognition or unionsecurity, provisions having .to do with the merger of employees, a provision whichwould have the employer grant time off for employees designated to attend laborconventions or serve in other union capacities, a provision which would providethat employees be not charged for loss or damage unless clear proof of negligencewas shown, the "hot-cargo" clause, and other modifications.This proposal of theUnion was discussed at length at the meeting between the parties on November 6;it appears that there was tentative agreement concerning some provisions, althoughthe Company refused a proposed increase in wages and a probationary employeedifferential in wages; and, according to Teague, Hamilton said although modifica-tions had been agreed upon it did not mean that the contract was acceptable to theCompany but that the Company wanted a chance to submit its own proposal andsuggested a December meeting.Podmore promised to get a draft of a companyproposal to the Union as soon as possible.7Between the October 26 meeting and the November 6 meeting, Teague andRoberts, at the suggestion of Roberts, had a conversation in a drugstore atAuburndale, in which, according to Teague, Roberts told him that he had cometo Auburndale to see how far apart the parties were on the contract and to see whatitwould take to settle the various existing issues between the parties.Roberts, saidTeague, told him that there were very few things in the Union's October 26proposals that were not acceptable to the Company; that the two men talked overthe acceptability by each of, among other clauses, the seniority provisions, vacationprovisions, holidays, and grievance and arbitration procedure; that Teague sug-gested that he (Teague), Podmore, Roberts, and Wingate get together and try tothrash out some details and prepare the negotiating committee before the meetingof November 6.The following morning, according to Teague, Roberts called himand told him that Podmore's schedule was such that it would be impossible forthem to get together before the November 6 meeting.The testimony of Robertsin connection with this particular conversation is not substantially different fromthat of Teague.Roberts said:I told him that I wasn't sure of all the objections, but I was sure that the wagedemand in particular, and the adamant stand of the Union against some relief9About this time the Union began to be apprehensive that the Company would openits seasonal operation and that employees of the Company would start back to work ata time when the Union did not have a contract with the Company. Joseph Morgan,international representative of the Union appeared at the October 23rd meeting andwhen he found out that the parties were still discussing article I of the agreement andupon being informed by Hamilton that that was correct-that there had been very littleagreed to but there was a broad understanding, remarked that in his opinion the thingto do was of break off the negotiations ; that if the parties could not sit down for 6 or7months and negotiate a contract and not be any closer to an agreement than they wereat that time that he felt it would be a waste of time to carry on negotiations anyfurther ; that the Union would draft a final proposal and have it in the hands of the com-pany representatives within a very few days.After Morgan's remarks, a meeting wasarranged for November 6.7 Theoriginal union proposal with respect to wages was for 23 or 25 cents per hour ;at the October 26 meeting the request had been reduced to 18 cents per hour with a 10cent lower hourly rate differential for probationary employees. MINUTE MAID CORPORATION369for key personnel in the off season was one of the major issues,and he wenton to question me about other articles of the contract.I think he asked mewhether reference was made to vacation,holidays and various other articles.I frankly can'tremember.I do remember telling Mr. Teague that I didn'tthink that there was anything that,ifwe put our minds together in a sincereeffort to have an agreement,we couldn't agree upon,and I went into it veryopenly and very frankly,and told him there were a lot of things that I hadfound out since I went with Minute Maid that I wasn't aware of before, whenIwas with the Teamsters;that they did have some very dire,very sincereproblems, one of the main ones being that the Company was in a very badfinancial status, and I think I briefly told him some of the problems that werepending at Minute Maid,and I told him that this was going to be a terribleyear in the loss columns for Minute Maid; .. .He recalled that at the suggestion of Teague he had tried to arrange a meetingwith Podmore to be held prior to the November 6 meeting.A few days after the November 6 meeting,Roberts approached Teague andThomas Owens, director of the National Cannery and Produce Division of theInternational Union,and engaged them in conversation on the hotel grounds whereOwens and Teague were staying in Winter Haven,near Auburndale.Roberts sug-gested that a meeting be arranged with Joseph Morgan and certain executives ofthe Company.Roberts said that he had discussed the possibility of such a meetingwith Podmore and Cloud,"and they saw nothing wrong in the meeting and thoughtmaybe that would be the answer,that if everyone would meet in an informal wayand put their cards on the table,that it would help toward getting a contract andmaking.the parties have a little better relation than there had been in the past." 8As a result of this, a meeting was arranged for and was held November 19. Presentat thismeeting were President Fox of Minute Maid;Cloud, Podmore,Middle-brooks and Roberts, representing the Company;and Morgan,Owens, and Teaguerepresenting the Union.Roberts for the Company opened this meeting and thenturned it over to Fox.Fox referred to a financial statement;he asked Morganduring the course of the reading of the statement what it was going to take tosettle the contract,and Morgan asked what he meant-whether he meant moneyor the basic articles of the contract.Fox said that the Company was not worriedabout the basic articles of the contract,but that it was worried about the financialcondition of the Company;Morgan told Fox that the employees had not had anyincrease in over 2 years,that the Union had proposed 18 cents per hour, andsuggested that the wage issue be settled by agreeing to a 15-cent-an-hour increasefor a 1-year contract or 15 cents and 121/2 cents for a 2-year contract.AccordingtoTeague, Fox "just throwed up this little sheet of paper,and fell back andsaid, `that is the most ridiculous proposal I ever heard of in my life.'He said, `itdoesn't make sense'and then he pointed out that it took so many hundred thousanddollars to give just a nickel or 71/2 cents an hour increase."Further,accordingto Teague,there was considerable discussion as to the figure asserted by Fox thatitwould cost the Company to grant a5 or 71/2 cents increase,and Fox said inconsidering any increase for the employees of the Company at Auburndale, theCompany would have to consider giving the same increases to its employees at itsplant at Leesburg and Plymouth,both located in Florida.9According to Teague:themeeting concluded with Mr.Fox wanting to know if that was the finalposition of Mr.Morgan,and he said"frankly I want to know, because d amgoing to New York to try to float a loan for Minute Maid," and he said, "Iam leaving tonight,and I would like to know what the Union's position is, if8 Owens testified concerning a conversation between Roberts and him after a meetingwith officials of the Companyat Orlandoon November8.Accordingto Owens, he andRoberts, while traveling in an automobile from lunch at a country club at Orlando backto the Company's office, discussed the situation as it stood at the moment;Owens saidthat he hadbeen broughtinto the meetingbut was not preparedat that timeto discusswages because he had no particular authorization and, during the course of his conver-sation with Roberts, asked the latterwhat the Companyhad in mindwith respect toa wage offer;he said that he previously had the notionthat theCompany had offered71/3cents per hour increase but that Robertsthen told him "I think that we can get10 cents ; I think I can get you 10 cents an hour," to which Owenssaid he replied thatwhile he could not speak for the Union,he did not think "that 10 cents would do it."Roberts then suggested that he would like to discuss the situation with Morgan andsuggested that a.meeting could. be set up with him.B The employees at Leesburg and Plymouth are not represented by a labor organization.525643-60-vol.124-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis is your final.position?" and Joe Morgan said, "well, as far as I am officiallyable to tell you, that is all I can do, that I will go back and recommend thatlower figure to the' people.I can'tcommit those people, I would have to goback and ask them to vote to permit me to change their original position on this18 cents an hour, but," he said, "I gave you a figure that I think we could getthe people to accept if the contract we have propsed to you is accepted."Andhe [Fox] said, "well I can tell you now it is not going to be there.You willnever get it."Regarding this discussion, particularly with respect to the. wage issue, Robertstestified:Mr. Morgan asked Mr. Fox what sort of money did Minute Maid have in mind?And 'Mr. Fox said they were thinking, that Minute Maid was thinking of 71cents; that some time during ,the conversation, immediately preceding that orimmediately after that,, Mr. Morgan had said that-he mentioned 15 cents anhour and 15 cents an hour a second year on a 2-year contract or 121/2 cents anhour for a 1-year contract, which he-I don't remember exactly that, and Mr. Foxsaid. that "that is out of the question at, this time" and the figure did come up asto..how much money it would cost to implement this wage demand, and Mr.Teague questioned that' amount, he said it could not possibly cost that muchmoney.-And 'Mr. Fox, I am sure, said "an increase of that size would put theAuburndale -employees far over the Plymouth and Leesburg employees," andMr. Morgan asked him, "would you do that to keep the Union out?" And Mr.*Fox told him; "I don't think that there is-" or words to the effect, "let's not kideach other.You know we would rather not have the Union in Plymouth andLeesburg."With that Mr. Morgan told Mr. Fox, "if you will sign a contractfor the Plymouth and Leesburg employees as well as the Auburndale employ-ees we can talk further about the 71 cents."Mr. Fox, in no uncertain terms,toldMr. Morgan that we were not here to negotiate a contract; the purposeof this meeting was not to negotiate a contract, and further that he would neversign a contract involving employees when it wasn't the wish of the majorityinvolved.According to Roberts there was further discussion concerning the efforts of theTeamsters to organize the citrus industry in Florida and some suggestion by Morganthat it would be possible for the Teamsters Union to cut off the distribution ofMinute Maid supplies to some of its distributors.10At the conclusion of thismeeting Fox said that Minute Maid would give serious consideration to the problemsinvolved and that it would, according to Roberts, "go back and give every seriousconsideration and that they would come up with a proposal"; and he told Mr. Morganthat "we will not dilly-dally around.When we give you our proposal it will bewith the most careful thought, and it will represent the best that we can do this year."Within a day or two, after the November 19 meeting, Roberts telephoned MurrayW. Miller, at that time chairman and director of the Southern Conference of Team-sterswith offices in Dallas, Texas.According to Roberts he told Miller that thepartieswere still apart on a contract in the citrus industry; that he did not thinkthere was any reason for it; he informed Miller that he had a lot to lose and on theother hand the Company had a lot to lose if labor trouble ensued and that the Com-pany wanted to get a contract; that he asked Miller if he would meet with Cloudand him and try to work out a solution to the problem; that he told Miller thatCloud and he would fly to wherever place Miller might suggest and try to work outa solution of the problem; that Miller said that he was very busy and he wouldcall him back. - Further, according to Roberts, a few days went by, Miller had notreturned the telephone call, _so Roberts again telephoned Miller and renewed hissuggestion' for 'a meeting at an early date because of an impending director's meet-ing to be held in 'New York; Miller replied that he was going to be in the Tampaarea sometime in the near future and that he could meet Roberts and Cloud atthat time.'During this telephone conversation, there was some discussion aboutthe Company's 'wage offer and the Union's demand in respect thereto, and it seemsthat Roberts suggested that, although he did not know how Minute Maid would-feelabout it, he would do everything he could, to settle the contract, to persuade theCompany to offer 10cents an, hour increaseinwages.On the day after Thanks-giving, Teague telephoned Roberts at the direction of Miller to notify Roberts thatMiller would be unable to meet with Roberts and Cloud in Tampa and to'informRoberts thatMorgan would be Miller's personal representative-that any com-i? Subsequently,,on January 9,19;58, a strike vote was taken by Local 444, and sanctiongiven by the International, MINUTE MAID CORPORATION371mitment he might make at that meeting would be binding.During this telephoneconversation there was some discussion between Teague and Roberts as to whetheror not Roberts had not in fact offered a 10-cent wage increase. (The conversationsbetween Roberts and Miller occurred while Roberts was in Orlando and Millerwas in Washington, D.C.; the conversations between Teague and Roberts was whileRoberts was in Orlando and Teague was in Dallas, Texas.)Upon his return to Florida from Texas immediately after Thanksgiving Day,Teague found in his mail a copy of a proposed contract submitted on behalf ofMinute Maid with a covering letter dated November 29, 1957, signed by Podmore.This letter, directed to Local 444 at Auburndale, read as follows:On October 28, 1957, your Union presented to our Company a proposedcontract and stated to our representatives that it was the "final proposal" of theUnion.This Company has advised you, and hereby confirms that advice, thatyour proposal is unacceptable and is rejected.We have drafted and hereby hand you this Company's final proposal for acollective bargaining contract for this operating season.The wage increasesoffered, and other terms of the contract, will go into effect on the day theCompany receives written acceptance of the contract proposal in its entiretyfrom the Union.If our proposal is not accepted as above stated on or before Friday, December6, 1957, we shall assume that you have rejected the proposal.We sincerely hope that the proposal will.be accepted and that we can con-tinue our cordial relations.Teague and Morgan discussed the Company's proposal, presented it to a membershipmeeting of Local 444, and on December 11, 1957, Teague dispatched the followingtelegram toPodmore:This will advise that your Company's latest proposal on contract and wageshas been submitted to the membership, was considered and soundly rejected.In view of this development I propose that the Union's and the Company'snegotiating committees meet at the earliest. mutually agreeable time and placefor the purpose of attempting to resolve this most serious matter. Please advise.On November 30, 1957, a letter was distributed to each employee over the signa-ture of John M. Fox, president of Minute Maid, reading as follows:A critical processing season is about to begin which is very important to thefuture success of Minute Maid and its employees.Our mutual primary concernis to keep the plant operating so you will have a job and we can continue inbusiness.To do this, we must be able to produce and sell our products profitably.Citrus concentrate has become one of the most highly competitive industriestoday.Minute Maid, as the. largest nationally advertised brand, is having tolead the bitter struggle to withstand the tremendous effort that some chainstores,wholesalers, and distributors are exerting to establish their own brands.We are being undersold and subjected to limited display and shelving in someof these stores, but regardless of odds, we think the superior quality of ourproduct and your understanding and desire for Minute Maid's success willenable us to win this struggle, if we are allowed to keep our costsin line.As you know, we have been in contract negotiations with the Teamsters Unionfor sometime.They have made some demands which, if we agree to, wouldmean we would have difficulty staying in business.Once again an issue ofthis importance vitally concerns you.Minute Maid has no objections to signinga contract with the Teamsters Union, or to your being a part of the TeamstersUnion.We do object to having our employees' jobs and our company's futureput in jeopardy.An extensive study of wage rates within the citrus industry shows that ourwage rates are equal to and,in mostcases, above other processors in the citrusarea.Minute Maid has, for years, been the recognized leader in this industryin wages and working conditions. It is our desire to always be the leader.Weare well aware of the increased cost of living and want all of our employeesto enjoy the highest standards possible.After careful study with much thought toward doing as much as possiblefor our employees we have made our final proposal to the Union.MinuteMaid's offer is a one year contract with wage increases of 8'h 0 an hour in eachclassification, liberal vacations, holiday pay, reporting pay, rest periods andother usual clauses covering grievances, arbitration and the like.The leastamount any employee would receive under the company's proposal will be morethan $150 in increasedearningsfor a fullseason. 372DECISIONSOF NATIONAL LABORRELATIONS BOARDThe contract offered would once again put Minute Maid's employees far outin front of the rest of the industry in wages and in other respects.Nye strongly urge every one of you to exercise your rights in getting theUnion to accept our proposal as quickly as possible.Wage increases and theother benefits will go into effect immediately, when the Union signs the contract.Employee satisfaction is of utmost importance to us and this letter has beenwritten to each employee of the Auburndale Plant.We have faith that ouremployees want steady employment without wage loss from strikes or workstoppage.We have faith that you want to see Minute Maid and your futuresucceed and grow together.We hope every one of you will give this problemmuch thought and after you have reached your decision that you will insistthat whatever action the Union takes will be the action that is best for you, theemployees of Minute Maid.On December 13, Podmore for Minute Maid sent the following telegram to Local444 incare of Teague:In view of the fact that the Teamsters Union has rejected Minute Maid's pro-posal received by you November 30, 1957, for a contract for this season coveringthe employees at the Auburndale plant and because of the severe freeze creatingnew problems which make operational conditions completely unpredictable, wehereby withdraw the Company's proposal to the Union in its entirety.Upon receipt of this telegram the Union arranged to meet again. with the Companyand such a meeting did take place on December 19.Wingate testified, with respectto the December 19 meeting, that the Company handed out to the members of thecommittee copies of a statement directed to the negotiating committee and that thecompany representatives,in response to his request to continue negotiations,referredhim to the statement presented and said that their position was outlined in thatdocument and that they did not feel that it needed any further explanation.Thismemorandum, dated December 19, 1957, was directed to "Negotiating Committee ofTeamsters Local Union No. 444":Minute Maid would like the Teamsters'officials and the negotiating committeeto fully understand the position we are taking in our negotiations and the reasons.Before we made our offer of 81/z cents an hour increase, we had given verycareful study to the prevailing Industry wage rates, and most of all to our owncircumstances.Our findings were reflected in the wage increase we proposedat that time with our explanation to you it was the best we could offer and stillhave reasonable assurance of satisfactory operation.Since December 11, 1957, when your union officially rejected the companyproposal, Minute Maid and the entire Citrus Industry has suffered a severe andcrippling freeze.NeitherMinute Maid nor anyone else is in a position toaccurately forecast at this time what the ultimate results of this freeze will be.It is, however, generally the opinion of leaders in this Industry that an alarmingreduction of processing is imminent.We are faced with a struggle for survival;and even an attempt to forecast or plan for the immediate future is completelyunrealistic until more facts are developed.We are asking the Union to delay any final decision regarding our negotia-tions until Minute Maid can evaluate the ultimate effect which this freeze willhave on our operations this season.Approximately January 16, 1958, MinuteMaid should be in a position to meet again with the Union for further discus-sions with the hope that we can reach a mutually acceptable agreement.In the absence of Teague, Wingate, business agent of Joint Council No. 89, (whichincludes Local 444) was spokesman for the Union.As a result of that meeting,another membership meeting of Local 444 was held, and the membership amendedthe last wage proposal to the Company.Under date of January 9, 1958, Teague aschairman of the negotiating committee wrote to Podmore as follows:Please be advised that the membership of Local 444 employed by you at theAuburndale plant took official action on the night of January 8, 1958, to amendtheir final proposal that was presented to you on November 6, 1957, in asincere effort to bring the contract to a conclusion the final proposal submittedto you is to be amended to the extent of 81/2 cents per hours increase across theboard to all employees.The paid holiday clause to read that Christmas Dayshall be a paid holiday for all employees of 8 hours at base rate of pay.Theremainder of that Article is to remain as is.The vacation Article to be amendedto read that "All employees who have been in the employment of the Employerfor a period of one year and having worked 1750 hours shall be entitled to 40 MINUTE MAID CORPORATION373hours starting time pay at their base rate.All employees who have been in theemploy of the Company with 5 years or more and having worked 1750 hours inthe 5th and subsequent shall receive 80 hours pay at their basic starting rate.Feed mill employees to qualify with 1500 hours."Mr. Podmore, this is the last and final proposal to Minute Maid Corporationin an effort to bring the contract to a conclusion.This proposal is to be madeeffective December 4, 1957.Unless this is acceptable we have no other alterna-tive but to take such action as may be necessary to bring the issues to aconclusion.Iwill appreciate a prompt answer from you as to whether or not this isacceptable.Podmore for the Company replied to the Union for the attention of Teague by letterwritten on January 16, 1958, as follows:This will acknowledge receipt of your letter dated January 9, 1958, which wasnot received in my office until January 14.In our last meeting on December 19 we offered to meet with you on January 16since we would not know until that time how much damage had been done bythe freeze of December 12 and 13. You refused to meet on that date and havenot made any request or suggestion to meet since that time to discuss our prob-lems.As you know, since our last meeting we have another freeze which nowappears to be more serious and damaging than the first one.We do not yet knowthe extent of the damage done by the last freeze and will not be able to makeestimates for several weeks.Your letter of January 9 does not mention many important items of contractwhich have not been agreed upon.We feel that it is absolutely essential tohave an agreement satisfactory to both parties as to all items.Your final pro-posal which is not based upon good faith bargaining but upon an arbitrarydemand is therefore not acceptable.Your letter also proposes a wage increase of 81 cents per hour.As youknow, we offered such a wage increase and you refused to accept.. That increasewas offered at a time when our industry and our Company was operating at anormal level.However, since that time, we have had two disastrous freezes, theeffect of which we cannot now foresee or estimate.We will not be able todiscuss wages or other items which might add to our cost of operation until wecan properly estimate extent of damage done by the last freeze.Although you refused to meet with us upon our last request, we again offertomeet at 10 A.M. Thursday, February 6, 1958, at the New Thelma Hotel,Lakeland, Florida, at which time we hope to be in a position to discuss allissues."A meeting was arranged and was held on February 6, 1958. The meeting started,according to Dry and Middlebrooks, with Wingate, who was acting as spokesmanfor the Union in the absence of Teague, asking whether the Company had a proposal,to which the Company replied that they did not have a proposal, that they had theUnion's final proposal, and asked Wingate if that was final.Wingate said that heopened the meeting by inquiring if the Company had any proposal to make to theUnion "as their letter handed to us on December 19 would indicate," to whichHamilton replied that the Company did not have any proposal to make to the Unionand furthermore, that the Union's proposal to the Company was unacceptable.Ac-cording to Middlebrooks:Well,Mr. Wingate-I don't recall whether at the beginning or where in thenegotiations, but during the session-asked who had called for the meeting.Heseemed a little confused as to why he was there.The Company began the ses-sion by attempting to clarify the point, to find out where we were in the negotia-tions, pointing out to Mr. Wingate that we had a final proposal from the Unionwhich they had sent to us, which we had rejected.We also had a final lettermodifying that, again stating that this was their final position; and that before westarted negotiating we would like to know if that was still their position, wasthat a final proposal or was it not?Mr. Wingate wouldn't answer. It wasobvious to me, at any rate, that he was evading the answer.Mr. Hamilton re-peatedly tried to get him to negotiate, and Mr. Wingate excused himself to goto the telephone, was gone about 30 minutes, and when he came back he startedtalking about the freeze.We discussed the freeze until lunch, and after lunch17 It does not appear from the record that the Union ever finally rejectedan 83A centan hour increase. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Wingate and Mr. Bunch CR.B. Bunch, an organizer for the Southern Con-ference of Teamsters]came back and we started negotiating.At that point Mr.Wingate finally conceded that perhaps-Iwon't say conceded I think his state-ment was that they were not bound by their final proposal,and if that meantthey were withdrawing it as a final proposal,that is what he was doing; and wethen began negotiating the contract.He started in on "successors and assigns."The most of the rest of the day was spent in starting to negotiate a contract from thepreamble on down through,in the same manner negotiations were started on April 9,1957.Nothing was accomplished that day in the way of agreement.During themorning session in response to a question by Wingate as to whether or not the Com-pany disagreed with the entire union proposal,Hamilton answered that he did notknow but that the proposal was not agreeable in its present form. Podmore said atthismeeting that they could not talk about economic issues, but tentative agreementmight be reached on some aspects of the contract and it was stated by the Companythat the next crop estimate would be February 10 and at that time the result of themore recent freezes could be appraised.12As stated,the Company took the position at the February 6 meeting that it couldnot discuss wages at that time until, as stated by Dry, "we had evaluated the damage";the Union was then informed that a new evaluation of damage would be made onFebruary 10.On February 13, negotiations proceeded,reference being made to what has beencalled the final proposal of the Union and the final proposal of the Company. Therecognition clause was agreed upon, the Union withdrewits requestthat the Com-pany notify the Union when it was in need of new employees,certain amendmentsand modifications of other provisions were agreed to, the Union agreed to the seniorityclause presented by the Company,seniority rights with respect to employees absentfrom work more than 1 year was discussed and the Company's proposal adopted,layoffs and recalls were discussed; there was no agreement reached with respectto that request of the Union dealing with the posting of bids and the.bidding forjob vacancies; other provisions of each of the two proposals were discussed, in-cluding the manner of providing for seasonal layoffs and temporary leaves, leaves ofabsences and temporary absences without termination of continuous service of anemployee, in other words,the parties were back where they were approximately 8 or9 months before,except that they were dealing with the so-called final proposal ofeach party.In summary,what the parties were doing on this particular day, bothmorning and afternoon,was going through the written proposals and discussing whathad been gone over before in an apparent effort to iron out some of the nonwageissues.At the February 13 meeting in connection with a discussion as for a date forthe next meeting,Teague said that the Union was ready to meet at any time; Hamiltonand Middlebrooks said they could not meet the following week.A tentative datewas set for the next meeting for February 26.The meeting scheduled for February26 was not held.On February 24, 1958, the Company by Podmore sent to the Union for the atten-tion of Teague the following telegram:This Company has been advised by its employees that a large majority of thebargaining unit your Union claims to represent have signed petitions requestingthisCompany to cease bargaining with your Union and that your Union nolonger represents those employees.In view of the fact that your Union was cer-tified more than a year ago, that no contract has been agreed upon or executedwith your Union,and your Union no longer represents a majority of our em-ployees we are in the opinion that it would be illegal for this Company to con-tinue to recognize and bargain with your Union as the bargaining representativefor these employees.We therefore advise you that the meeting with representa-tives of your Union scheduled for 10 a.m. February twenty-sixth as well asfurther negotiation meetings be postponed until this matter is settled.We arefurther advised by the National Labor Relations Board that our employees havesubmitted this matter to the Board's office in Tampa,Florida.Since the wishesof our employees are paramount we assume that you will join with us in bringingthismatter to a speedy determination.A' notice dated February 25,1958, was posted on the bulletin board at the Auburn-dale plant:The preamble which wasdiscussedat this February6 meeting was the preamble ascontained,an the. last union proposal. MINUTE MAID CORPORATION375TO ALL AUBURNDALE EMPLOYEES:A substantial majority of our employees have petitioned the National LaborRelations Board to decertify the Teamsters' .Union as their bargaining agent.They have also requested that the Company discontinue negotiations with theTeamsters and that no contract be signed until this question has been decidedby an election.In compliance with this request we sent the following notice to the Teamsters'Union, Monday, February 24, 1958:[Quoting the telegram from Podmore to Teague, set forth immediatelyabove.]Teague wrote Podmore under date of February 27, 1958, as follows:Received your telegram of February 24.Request that the Company meetwith the Union and resume negotiations earliest possible date.Under date of March 12, 1958, Podmore for Minute Maid wrote Local 444 asfollows:On February 24, 1958, this Company wired you advising of the filing of apetition by a majority of our employees in the Auburndale, Florida, plant withtheNational Labor Relations Board requesting decertification of your Unionas their representative, and requesting that this Company cease bargaining withyour Union.We solicitated your co-operation in bringing that matter to aspeedy conclusion.On February 28, 1958, we received a letter from yourrepresentative,W. W. Teague, requesting a resumption of negotiations.Thatletter did not mention the fact that a substantial majority of our employeeshad filed a decertificationpetition and it ignored our request for co-operationin settlingthis matter.As you know, this Companyhas no legalright to bargain with your Unionafter a majority of its employees have revoked your Union's authority torepresent them.We again urge you to co-operate fully with the Company and with theNational Labor Relations Board and join the Company in a request to theBoard to immediately conduct another election.A notice dated March 12, 1958, was posted on the bulletin board. The notice wasa company notice signed by Podmore as director of industrial relations and read asfollows:NOTICE TO AUBURNDALE EMPLOYEES:Many of you have asked why your petition is being held up, and why youhave not had an election as you requested in your petition to the NationalLabor Relations Board.Here are the facts:On. Monday, February 24, 1958, this Company notified the Teamsters'Union that a substantial majority of our employees at Auburndale had signeda written request to cease bargaining with the Teamsters' Union. In that letterwe advised the Union that it would be illegal for us to continue dealing withthe Union in view of the fact that a substantial majority of our employees donot want that Union to represent them.We asked the Teamsters' Union to joinwithus inbringing the matter to a speedy conclusion.We have offered to consent to another election and have the Board conductit immediately so that we can settle this matter.A copy of our letter to theBoard is attached.We have again written to the Union asking it to co-operate with us so thatthismatter can be settled.A copy of our letter to the Union is attached.There is stilltimefor the Board to conduct a consent election this seasonif the Board. and the Union will co-operate with you to do so.We pledge youthat we have done and are doing everythingin ourpower to get this mattersettled.We shall continue to advise you of any developments.Wingate on March 17, 1958, wrote to Podmore, as follows:In your telegram of February 24 and your letter of March.12, you referredto a petition filed by a majority of your employees to decertify this Union astheir bargaining representative, giving that as your reason for, breaking offnegotiations.We submit that the Company's unfair and illegal practices toward theiremployees and its refusal to bargain in good faith in contract negotiationsbrought about the conditions that resulted in the above-mentioned petitionbeing filed.Therefore a solution to the problems can be reached if the Com- 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany will cease their stalling.tactics and other means of intimidating theiremployees and fulfill their moral and legal obligations by sitting down andbargaining in good faith to reach an agreement.We have been informed that the Company posted their letter of March 12 onthe bulletin board and we request that copies of this letter also be posted inorder that the employees involved be better informed concerning the truestatus of the Company's and the Union's position.13During the first week of June, Teague met with Podmore at the latter's requestin Orlando and the two men discussed the decertification petition of which Podmorehad been advised by the Regional Director.Podmore suggested to Teague thata consent election might be arranged;to this, Teague repliedthatthe Union hadbeen certified after an election held early in 1957 and asked"where would we goifwe did win another election?We have won one over a year ago, we have triedfor a year to get a contract;we haven't been successful... ."Teague then sug-gested that the Company sign the last contract that had been tentatively agreed toand put the 8'h-cent-an-hour increase into effect"and I will have an election withyou just as fast as the Board will set it up"; to which Podmore replied that he hadbeen advised that that would be illegal.Thereafter,on June 10, 1958, Teague wrotePodmore as follows:Since our meeting last Wednesday in your office,I have received a noticefrom the General Counsel for the NLRB in Washington,D.C., reversing theRegional Director's dismissal of charges filed by Local No. 444 of Auburndaleand ordering the Regional Director to proceed on the union charges.As you undoubtedly realize, this means that the General Counsel of theNLRB is satisfied that there is sufficient evidence that your Company refusedto bargain in good faith with the Union to warrant the issuance of a formalcomplaint.Since the Company has failed to discharge its duty to make agood faith attempt to reach a contract,it is under a continuingdutyto bargainwith the Union although the Certification year for the Union has expired.Asyou know the Board is dismissing the decertification petition.Therefore I earnestly urge, that the Company now -meet and negotiate withthe Union in a sincere effort to arrive at a contract.I got the impression inour meeting last week you would like to negotiate a contract but had beenadvised that it would be illegal to do so.Mr. Podmore, if you have any doubt concerning the legality of the Company'snegotiating a contract with the Union at this time,may I suggest that you dis-cuss such question with the Chief Law Officer of the Regional Office in Tampa.After all, they are the ones who are most familiar with the law, and chargedwith the responsibility of administering it and therefore shouldbe qualified toadvise you on this point.To which Podmore replied in a letter dated June 17, 1958:This acknowledges your letter of June 10, 1958, requesting that the Com-pany resume negotiations with the Teamsters'Union "in a sincere effort toarrive at a contract."You furtherstated "sincethe Companyhas failed todischarge its duty to make a good faith attempt to reach a contract,it is undera continuing duty to bargain with the Union.... "13A petition for decertification was filed February 21, 1958, by Charles S. Harger, anindividual,then an employee of Minute Maid and said to be an employee during thetime of the hearing herein.On the same day the Regional Director for the TwelfthRegion notified the Company by letter of the filing of this petition,furnishing a copythereof.In Case No.12-RD-14(the decertification case)a notice of representationhearing was served upon the parties by the Regional Director on May 19, 1958, settinga hearing for 10 a.m., June 10,1958 ; subsequently the Regional Director issued an orderrescheduling the bearing,on June 4, 1958,upon the request of the Union,for June 26,1958; on June 9, 1958, the Regional Director sent a letter to Charles S. Harger, theperson who had filed the decertification petition,advising him that the notice of hearinghad been withdrawn,"and that further proceedings in the decertification petition are notwarranted at this time."Thereafter,under date of June 18,1958,Harger received aletter from the Assistant Executive Secretary of the Board,a copy of which was sentto all other parties, acknowledging the receipt of request for review of the action ofthe Regional Director in refusing to process the decertification petition.On July 14,1958,Harger received another letter from the Assistant Executive Secretary in whichhe was advised that the Board had carefully considered the request for review of the dis-missal of the petition by the Regional Director and that the Regional Director was sup-ported and sustained in his decision dismissing the decertification petition. MINUTE MAID CORPORATION377This Company does not accept your judgment that our good faith was notdemonstrated during our negotiations,neither do we expect the Board to ruleotherwise when all the facts have been presented.It is true that after monthsof negotiation,while we had reached tentative agreement on several points, noagreement had been reached on manyimportant issues; but at no time did werefuse to meet and discuss the issues,fully explain our position,suggest solu-tions, etc.,in a sincere effort to reach agreement.These negotiations were eventually interrupted,when on February 21, 1958,we received notice from our employeesthat alarge majority of them no longerwished to be representedby theTeamsters'Union,thatthey were filing apetition for a decertification action and instructed the Company not to continuenegotiating with the Teamsters nor sign any contract until the issue raised bythem had been appropriately decided.In a wire to you datedFebruary 24,1958, we explained this development andsince we felt this to be our moral and legal responsibility,we requested thatother scheduled meetings be postponed until this matter was settled, and askedyou to join us in bringing this matter to a speedy determination.This is stillour position.Regardless of the legality of bargaining with your Union at this time, con-summating an agreementwithyour Union would depend,as it always has,upon reaching an agreement satisfactory to this Company as well as the Union.The intimation in your letterthatmy position on contract negotiations haschanged is not correct.My sole purpose in this meeting with you June 4,1958,was to attempt to 'carry out the Board'ssuggestion that the partiesdiscuss internal handling of the decertification petition then pending.Podmore, in his letter of June 17, 1958,to Teague referred to the prior negotia-tions and said in part "These negotiations were eventually interrupted,when on Feb-ruary 21,1958,we received notice from our employeesthat a large majority ofthem no longer wished to be representedby the Teamsters' Union...Thenotice referredto byPodmore was contained in a letterdated February 21 directedto him byHarger in which Harger stated "This petition individually signed by 141employees represents a great majority of the employees in the bargaining unit."OnFebruary26, Podmore had furnishedto theRegionalDirectorpursuant to therequest of the latter a list entitled"employee listas of February21, 1958" this listcontaining 208 names of employees covered in the bargaining unit for the payrollperiod immediately precedingFebruary 21.Teague was fully justified in telling Podmore, during the course of their conver-sation on June 4,that he saw no point in consenting to an election.Podmore,supposedly represented or advisedby competentcounsel, was in error in acceptingas proven the allegations set forth in the petition for decertificationfiled byHarger.Certainly, the Company was not justified in accepting as finally binding upon itthe mere statement made by Harger that a large majorityof the employees in theunit no longer wished to be representedby the Union.This determination,absentthe agreement of the Union,could be determinedthroughthe processes of theBoard.The Board'sStatements of Procedure,SubpartD,section 101.22 and101.23, Series7,May 14, 1958 (section101.21, 101.22 and 101.23, Series 6,as amended, in forceFebruary21, 1958, when the decertification petition was filed),provides for administrative action to determine after investigationwhether theallegations of such a petition would support a finding by the Regional Directorthat a petitioner in such case had been authorizedby atleast 30 percent of theemployees to file such petition and whether an election would effectuate the policiesof the Actby providing for a free expressionof choice bythe employees.This wastacitly acknowledged by Podmore when he asked Teague to consent to an immediateelection.However, the mere fact that such a petition was filed could not justifythe Company in a refusal to continue to recognize the Union as the representativeof the employees in the bargaining unit.N.L.R.B.v. Sanson Hosiery Mills, Inc.,195 F.2d 350 (C.A. 5).The operations of the Company at its Auburndale plant, as at its other plants, isseasonal.The processing,canning, and packing operations of the Company usuallystart inNovember and continue until late spring.During the off seasons theCompany has provided for maintenance,and customarily has used for this purposewhat are called key personnel,that is, employees with particular skills, and itssupervisory staff to do the work necessary to be done.Broadly speaking,the off-season extends from May or early June(so far as citrus products are concerned) untillateNovember.The Company has taken the exemptionsprovided under the FairLabor Standards Act with respect to payment of overtime to the extent that time andone-half the regular hourly rate of pay has been paid employees after 56 hours per 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDweek.The Company did not take the unlimited exemptions provided under thatAct for 14 workweeks during the season.14During the course of negotiations,theUnion requested that,theCompanyabandon its custom,which it had a right to adopt, of taking the exemption pro-vided by law and asked that overtime be paid for hours worked over 40 duringa workweek;theUnion also proposed that the Company abandon its' practice ofemploying only key personnel and supervisors during the off season,and made otherproposals which would vary the Company's prior practices in regard to layoffs andrecalls, vacations,and others which had been adopted by it because of the seasonalnature of its operations.There is no doubt that the Company lawfully tookadvantage of the overtime exemptions allowed under the wage and hour law norcan the right of the Union to request changes from company practice and policyin this respect be challenged.When Minute Maid acquired the Auburndale plant, the operations included therunning of a vegetable plant,where vegetables were packed,this operation takingplace usually during the vegetable season rather than during the citrus fruit season.In 1957 the vegetable pack had been curtailed and at the close of the fiscal year,October 31,1957, it was determined by the Company to discontinue the productionand distribution of vegetables.It, therefore,shut down the Auburndale vegetableplant on November 8 of that year.The employees,some 120 in number, employedon 2 shifts,60 employees on each shift of 10 hours,were permanently terminatedfrom the Company's employment,and any benefits they might have accumulated orbeen entitled to in the way of seniority,insurance,and job rights were ended asof that day.The distribution and sale of what had formerly been(up to December1954)Snowcrop vegetables was turned over to Seabrook Farms Company,locatedinNew Jersey;the plant was almost entirely dismantled and a large part of theequipment sold.Where in the years preceding the season of 1957-58,peak em-ployment was approximately 300 persons within the bargaining unit, including em-ployees in the vegetable plant, at the time of the season of 1957-58, approximately200 employees were employed at the time of peak employment.At the time of thehearing herein,some 40 to 50 employees were at work in the off-season,some 20being at work in the processing or packing of high concentrate juice,and the othersengaged in maintenance.The concentrate plant at Auburndale began operations for the 1957-58 seasonon December 4, 1957; the canning plant began work on December 5,and a so-calledHeinz pack(the packing of baby food)began on the same day. OnDecember 20, the Heinz pack was stopped abruptly at the direction of Heinz (ap-parently due to the freeze earlier that month)and on the same day the employeeswho had been employed on the Heinz back were put to work on a "hot pack," aspecial pack destined for overseas delivery.Freezing weather hit the citrus belt in Florida on December 12 and 13, 1957(nights on December 11 and 12),and several other freezes occurred during thatseason-the morning of January 9,1958, and the mornings of February 4, 14, 18,and 21.The December freeze was severe.According to the testimony of Dr.Wallace R. Roy, vice president in charge of technical services for Minute Maid, theDecember freeze presented the lowest temperatures and the longest continuation ofdamaging temperatures at least since the year 1935;during that freeze the tem-peratures not only reached degrees far below 26,the breaking point with respect,to orange or citrus growth,but the duration of time during which the temperaturesremained at 26 or below were 8 to 10 hours in duration which resulted in a damageof about 90 percent of then growing and ready-to-harvest oranges.The recordherein reflects careful testimony given by Dr.Roy, together with the testimony of14The Fair Labor Standards Act of 1936,as amended(52 Stat.1060, 29 U.S.C. (1946),Sec. 201-219) provides in part :SEc.207.(a)Except as otherwise provided in this section,no employer shallemploy any of his employees who is engaged in commerce or in the production ofgoods for commerce for a workweek longer than forty hours,unless such employeereceives compensation for his employment in excess of the hours: above specified ata rate not less than one and one-half times the regular rate at which he is em-'ployed. . . .The Act provides certain exemptions,as above noted,for employees engaged in sea-sonal work,including the case of an employer engaged in the first processing of, or hicanning or packing of, perishable or -seasonal fresh fruit or vegetables,or in the firstprocessing, within the area of production as defined by the administrator of the Wageand Hour Division,of any agricultural or horticultural commodity during seasonaloperations...' MINUTE MAID CORPORATION379Dry, Middlebrooks,and others,in which is related the extent of the damage done,particularly by the freeze of December 12 and December 13.Twenty-six, degreesFahrenheit temperature is the point at which ice crystals begin to form in anorange.Documentary evidence introduced herein shows that the freeze on themorning of December 12 was not as severe as the freeze on the morning of December13,when temperatures went as low as 19 degrees and the duration of the freezewas as long as 12 hours under 26 degrees.The result or the impact of the December and later freezes upon the Floridacitrus industry raised serious problems for Minute Maid, as well as for othermembers of the industry.For some period of time after December 13, there wasuncertainty as to the quantity and quality of fruit which would be left undamagedto the extent it could be usedprofitablyor could be used at all.The FloridaCitrus Commission,a State regulatory body, has the authority asthe Trial Examiner understands it, to promulgate regulations respecting the ship-ment or the use of oranges and other fruits where it appears there has been acondition which might cause or has caused substantial damage to the fruit on thetrees in the groves.The Commission avails itself of the services of experiencedtechnicalmen in the various concentrate plants.Dr. Roy was chairman of acommittee consisting of the chief of quality control of Pasco, a technical man fromFlorida Citrus Canners Cooperative and from Birdseye and the manager of theWinter Garden Citrus Cooperative,themanager of Fosgate Cooperative and themanager ofSnivelyGroves,at the time or times ofthe 1957-58freezes.TheCommission usually meets once a month although on occasion it meets in emergencysession, as it did following the freeze of December11-12, whenan emergencysituation did arise.Such a meeting was held on December14, 1957, andseveralmeetings were held thereafter to consider the severe adverse effect upon fruit causedby these freezes.At a meeting held on December 16,the Commission establisheda 7-day embargo on the shipment of citrus products and in a resolution adoptedthat day provided:SECTION ONE.For a period of 7 days, beginningat 7 a.m. Tuesday,December17, 1957, andending at7 a.m. December 24, 1957,no citrus fruit in theState of Florida shall besold or offered for sale, transported for any purposewhatsoeverother thandiversion from all channels of human consumption,prepared,received or delivered for transportation or marketing except atcanning plants for the purpose of processing.15During theperiod of theembargo(which subsequently was extended for a longerperiod of time)processorswere permittedto process oranges directly into cansprovidedthe fruitdid not show more than 5-percent freeze damage.Subsequentlythe regulation providing for this restriction was modified to permit processing offreeze-damaged fruit showing up to 15-percent damage.AccordingtoDr. Roy,the research on investigation of proper methods for processing commenced almostimmediatelyafter thefreeze and went on progressively.At the December 23meeting of the Commission,he said, there was a discussionof the possibility of arelaxation of the restrictions imposed by the previously adopted resolution whichrestricted the use of concentratefruit to 5-percent damage;at a meeting on December30, on the basis of tests that had been completed and studiedby the ConcentratorsAdvisoryCommittee, the tolerance was increased to permit the use of freeze-damaged fruit at the rate of 25 percent.The Commission met on January 3, 1958,when the useof bulk(concentrated juices putinto barrels,not into cans) wasallowed.By that time, accordingtoDr.Roy, almost allthe concentrators hadused up all thebarrels availableand were getting into a positionwhere they hadto arrangefor otherdisposition of the processed fruit or closedown.At that meet-ing it was recommendedthat if thebulk materialhad developed no off-flavors in45 days afterpacking andif it was satisfactoryas to gelation standard,the fruitcould be reprocessed and put intocans.The 45-day periodwas established byregulation on January17.The 45-daylimitation was held in effect during all ofthe balanceof the 1957-58 season.Dr. Roy testified that about 90 percentof the fruitreceived and processed afterthe December freeze was more or less damaged so that all but about 10 percentof the fruitreceived by MinuteMaid musthave been testedand used according tothe appropriate regulation of the Commission.Dr. Roy testifiedto the followingeffect:Q. (By Mr.Hamilton.)Will yougive us some idea of the effect of thefreezes afterthe January9 freeze, which I believe you were testifying about.ss It should be noted that U.S. Department of Agriculture certifies grades and qualityof fruit concentrates before such products can be shipped in interstate commerce. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere were indications in the frost warning data 16 that there were freezes onFebruary 4, 5, 14, 18 and 21.Did those freezes do any damage?A. A certain amount of damage that had not already been done occurredin each of these freezes, because as I mentioned, freezes almost always followan erratic pattern.Some groves, that by some freak of nature had escapedgreat damage during the first freeze, some of those were damaged in thesubsequent freezes.However, fruit that had already been damaged in theDecember freeze, very little more damage could be done to some of that fruitbecause it had already been damaged, some beyond using.The Commission met on February 10 and again on February 19; by the time ofameeting of the Commission on March 12, it had settled down to more or lessroutine meetings-that is, it returned to holding its regular monthly meetings andno further emergency meetings in connection with these freezes were held.The crop estimate figures for Florida, for oranges, issued by the United StatesDepartment of Agriculture on December 10, 1957, was for 102,000,000 boxes; thecrop estimate on January 10, 1958, was 80,000,000 boxes.The estimate for overallproduction at Minute Maid for the 1957-58 season prior to the freeze was for17,000,000 gallons; the actual production at Minute Maid for the season was between11 and 12,000,000 gallons.Thus it would appear to be reasonable to assume that at the time of the meetingbetween representatives of the Union and representatives of the Company onDecember 19, the company representatives were justified in suggesting a delay ofsufficient time to permit an appraisal of the extent of damage so that the Companywould be in a better position to know the extent of its operations for the balanceof the season (assuming that, prior to then, it had been bargaining in good faith).A question arises, however, whether the Company at the time of the meetings ofFebruary 6 and 13, was not in a position to negotiate earnestly in an effort to settlethe wage issue, and whether it was in a position then to give definitive and positiveanswers with respect to other provisions of the respective proposals of Union andCompany which had been debated at such great length prior to December 12. Itseems to the Trial Examiner that the position taken by the company representativeson December 19, that it was not in a position to bargain with the Union in anyrespect until the effects of the freeze could be ascertained, and its refusal to negotiateon basic items outside of the monetary issues, was somewhat arbitrary.The GeneralCounsel takes the position that even assuming that the freeze had an effect on theoperations of the Company, the evidence establishes that prior to the freeze theCompany did not bargain in good faith, and that to permit the Company to restits case on the advent of the freeze would be to hold that an employer may bargainin bad faith with the representative of its employees for a period of several monthsand thereafter be relieved of liability because of a fortuitous circumstance of nature.This argument is bolstered by reference to the happenings in the meetings of thenegotiating parties on February 6 and 13-the burden imposed upon union repre-sentatives to start negotiations afresh in the same manner that negotiations hadbegun on April 9, 1957.As will be remarked below, the Trial Examiner is of theopinion that there is merit in the position of the General Counsel and that the atti-tude of company representatives on February 6 and 13, followed by its promptuse of circumstance in connection with the filing of the decertification petition, castsgrave doubt as to the sincerity of company representatives in their bargaining withthe Union.This is particularly significant in view of the withdrawal ofallcompanyproposals on December 13.Had the Company at that time withdrawn from furthernegotiations on the wage issueonly,in the absence of an impasse prior thereto, aninference that the Company had abandoned good-faith bargaining before then mightnot be justified. Such an inference can now well be drawn.The bonus to Auburndale employees, announced by the Company in its noticedated April 18, 1958, posted and distributed to employees, was a bonus to employeesin the bargaining unit covering the 1957-58 processing season computed upon wagespaid commencing with the first pay period in December 1957, and ending with thelast pay period in May 1958. The announcement of the bonus was made, of course,after the Company's notice to the employees of February 25, 1958, to the effect thatthe Company had advised the Union that it had postponed the meeting betweenrepresentatives of the Company and representatives of the Union scheduled forFebruary 26, "as well as further negotiation meetings. ."The Union certainly at this time had not abandoned its right to continue to bargainon economic issues. If the Trial Examiner is correct in finding that the Union was."U.S. Weather Bureauissues official frost warningbulletins fromtime to time. MINUTE MAID CORPORATION381still the bargaining representative at the time the Company announced the bonus, ashe does, the granting of the bonus constituted a violation of Section 8(a) (5) and(1) of the Act.17The Board in a recent case,Beacon Pierce Dyeing and FinishingCo., Inc.,121 NLRB 953, held, in distinguishingSpeidel Corporation,120 NLRB 773,that the fact that a union drops a contract proposal in the course of negotiations doesnot mean that the Company is free to take unilateral action on the subject. InSpeidel,the Board found that the Union had bargained away its interest in thematter of Easter bonuses when it remained silent and failed to contradict theemployer's statement that the subject was a matter of management prerogative andnot covered by the contract. InBeacon Pierce Dyeing and Finishing,the Boardpointed out that its decision inSpeidelwas based on a finding that there was a clearunderstanding between the parties that the subject of bonuses would remain a man-agement prerogative; but the Board went on to say that such a waiver of a bargainingright will not be readily inferred but must be shown in clear and unmistakable terms.In the instant case, the Union was still in the position, at least impliedly if not posi-tively, of asserting its right to bargain on monetary issues. It is true that the Unionhad not made a specific demand for bonus payments, as such; however, it cannotbe assumed that the Union would not have discussed or would have refused todiscuss bonus payments had the Company advised the Union of its intention to makethe announcement it did on April 18.The Trial Examiner has considered the possibility of finding that an impasseexisted after the February 13 meeting and the filing of the decertification petitionon February 21. In the whole context of the case, he finds that no real impasse didexist.However, if an impasse did exist, its existence was created by Respondent'sown conduct in refusing to bargain in good faith.N.L.R.B. v. Andrew Jergens Co.,175 F. 2d 130, 136 (C.A. 9) certiorari denied, 338 U.S.827; N.L.R.B. v. HoppesManufacturing Company,170 F. 2d 962, 964 (C.A. 6). Assuming once more theexistence of an impasse prior to the granting of the bonus, the Respondent was notrelieved of the obligation to advise the Union that it had decided to grant such abonus.The granting of the bonus may well have created conditions in which theparties would be more willing to make concessions to compromise the matters in dif-ference.N.L.R.B. v. United States Cold Storage Corporation,203 F. 2d 924, 928(C.A. 5), certiorari denied, 346 U.S. 818.The Trial Examiner believes that here he cannot, and should not, undertake topass upon or determine the merits of the several proposals and counterproposalsdiscussed and argued at great length between the parties during the course of theirnegotiations.With regard to the merits, the Trial Examiner recognizes the forceof the argument made on behalf of the Company that the parties met and thoroughlydiscussed every important issue and that it is entitled to express its opinion thatbecause the Union's contract proposals apparently were not drafted by one either ex-perienced in, or sympathetic to, the problems and peculiar needs of the seasonal citrusindustry, the Company was caused concern. It is pointed out that the Union's pro-posal of a combined union shop (the hiring hall plus maintenance of membership) isillegal under both Federal and State laws; that the "hot-cargo" clause was illegal andeven when changed to a "picket line clause" such a provision still could not be legallyenforceable against the Company since circumstances could arise under such aclause where the situation would be exactly like that under the original proposed"hot-cargo" clause; that the Union's proposed "health and welfare" clause was illegalon its face under the Act because the proposal was made to the Company aloneand not to any association of employers and that the Union knew that the Companywas not a member of any association of employers contributing to such a fund.It is further said in support of the Company's position during bargaining sessionsthat apart from the asserted illegal proposals made by the Union, there were manyclauses contained therein obviously taken from other contracts or drafted for othernegotiations involving industries completely different from and foreign to the opera-tions of a seasonal citrus and fruit plant.Among these proposals were one whichwould have drastically changed the hiring policies of the Respondent and impededhiring; the one requiring a guaranteed workweek was unheard of in the citrus industry;that a request which if granted would require 2 days' notice of layoff would be almostimpossible to meet because in the industry it is impossible to tell when a layoff mightbe required; and that another article contained in the Union's demand was strictlyapplicable to the business of transportation and not to the business of a food process-ing plant.Many other arguments are advanced in support of the Company's position,maintained at all times, that other proposed provisions of a new contract as advanced17M. J. Cameron,an employee and a memberof the Union'snegotiating committeestestified that he received payment ofhis bonus during the month of June. 382DECISIONSOF NATIONAL LABOR RELATIONS BOARDby the Union were unworkable or impracticable or both.18 It is emphasized thatthe parties never reached an agreement on a contract and, says the Company, itcannot be said the parties ever would have reached an agreement; that the Unionhad an opportunity to accept a complete contract with a wage increase (whicheventually the Union said was acceptable) but rejected that proposal; that the Unionsent its final proposal of October 28, the Respondent sent its final proposal whichwas rejected; and that after rejection of the Union's final proposal by the Respond-ent, the parties met and discussed the issues informally and formally on November6, 8, and 19; and on November 29 the Respondent mailed its final proposal whichwas rejected by the Union on December 11, but that the parties continued to meetwithout reaching an agreement.Was the December freeze a pretext under which the Company attempted toavoid its obligation to continue negotiations in good faith with the Union?The.General Counsel contends that proof that the freeze constituted a pretext underwhich the Respondent attempted to blanket its insincerity was established at themeeting on February 6.He points out that on December 19, the Respondent indi-cated in a written statement submitted to the Union negotiating committee that it.would clarify its position at some later date, probably on January 16, and on Febru-ary 6 announced that it had no proposal and that the proposal of the Union wasunacceptable.The General Counsel contends that in the afternoon session ofFebruary 6 and in the subsequent meeting of February 13, while the Respondentengaged in a discussion of contract proposals, the discussion was carried on with apredetermination of not reaching any agreement.If,as the General Counsel contends, the December freeze or freezes constituted.a basis of pretext bargaining on the part of the Company, his position is well sup-ported by the subsequent action of the Company in its immediate acceptance ofthe validity of the claims or allegations set forth in the petition for decertificationfiled by Harger in February, immediately at the end of the certification year.Thepetition for decertification, filed February 21, was forthwith accepted as basic facton February 25, as evidenced by Podmore's notice to the employees of that date..Indicative of the importance of this subsequent fact, is the attitude of companyrepresentatives at the February 6 and February 13 negotiation meetings, where theUnion was relegated into a position of being required to start negotiations fromscratch.It is not difficult to find, as the Trial Examiner does, that there was good-faithbargaining on either side for the period April 9 until at least October 10, 1957.Itwas only in November that there was plain indication that the Company had madeup its mind that, with a new seasonal operation approaching, it would not concedeor yield further on any point at issue as asserted by it in prior negotiations.This,in itself, is of course permissible.The "final" proposal submitted by the CompanyinNovember indicates that the Company had decided to take a firm position withrespect to its proposals and the Union's requests.However, the advent of freezingweather in December, with attendant problems imposed upon the Company anditsplans for future operation, offered an apparent clear excuse or justification forthe Company to break off negotiations.However, the emphasis placed by the Com-pany upon the mere filing of the decertification petition and its insistence in February,before the filing of that petition, that the union proposals were entirely unsatisfactoryand that the Company had none of its own, impels the Trial Examiner to find that.perhaps before, but surely after the December freeze, the Company was not bargain-ing in good faith at the time it held its several meetings with union representatives.The General Counsel has charged the Company with stalling or the employmentof dilatory tactics in negotiations.The General Counsel also alleges a refusal onthe part of the Company to meet at reasonable times for the purpose of negotiatinga contract in the absence of the Respondent's attorney.On the basis of the evidenceadduced at the hearing, these two charges are coextensive.The testimony showsthat Organizer Teague as chief spokesman, for the Union and Attorney Hamilton,who acted in a similar capacity for the Company, each at various times was unableto adjust meetings for their mutual convenience and that generally meeting dates'were set according to the agreement of the representatives for either side. It issaid that Teague and members of the union negotiating committee were quite anxiousto meet at least 2 days each week until negotiations were closed and, that the Com-pany, by stalling, was able to prevent meetings of such frequency.However, as amatter of actual fact, Hamilton, as well as Teague, was bound by prior or othercommitments at various times and, although it does appear that the meetingsItsAn examination of the last' of the Union's ,proposals shows that it retreated.from, itsposition on most 'of the issues upon which the Company refused to yield. MINUTE MAID CORPORATION383during the summer at least of 1957 were infrequent,that nevertheless the meetingsthat were held were at times which had been mutually agreed upon by the parties.Teague whose main offices were in Dallas,Texas, and Hamilton whose law officesare maintained in Jacksonville,Florida, each was a busy man and had obligationswhich would have prevented him from meeting continuously or at close intervalsatOrlando,where the negotiations generally were conducted.At one time inAugust, Teague was ill;in July, vacations and the holiday intervened.The TrialExaminer finds a failure of proof on the part of the General Counsel with respectto these allegations of the complaint.The delays, such as they were,appear to beof the kind incidental to collective bargaining.B. The alleged discriminatory discharge of Dewey EvansDewey Evans first was employed by the Snowcrop division of Clinton Foods.When Minute Maid acquired the Auburndale plant, Evans was continued in em-ployment.He regularly was employed in the vegetable plant until that plant wasclosed down on November 8, 1957. According to his testimony,when work wasslack in the vegetable plant and during slack seasons, he worked in the juice plantor concentrate plant and at times had worked in the peeling room at the juice plantand at the unloading ramp there,as well as other jobs during off season.His lastday of work for Minute Maid was on November 7, 1957, and he as well as all ofthe other employees in the bargaining unit employed in the vegetable plant on thatday were separated from the employment of Minute Maid.The termination wascomplete, and constituted for each such employee a situation involving loss of jobrights, including insurance benefits,and reemployment rights.According to Evans, he first was employed on December 3, 1953, and his seniorityrights carried over from that date until his employment was terminated.Prior tothe election conducted among the employees of Minute Maid in February 1957,Evans campaigned actively on behalf of Local 444.He testified to a conversationhe had with Judge Jones, day foreman of the vegetable pack or operation,in Janu-ary, prior to the election,and he quoted Jones as telling him that Jones said "hefelt like we didn't need a union down there; he felt like we could get along withouta union and didn't feel like the union would help us any,and at that time he feltlike if we won the election it would mean our jobs." Evans testified concerning aconversation he had with Ernest Rice, night foreman of the vegetable pack, in Janu-ary, prior to the election,at which time he said that Rice told him that the foremenhad asked him (Rice)to stay in and have a conversation with Evans,and thatRice then told Evans"that he felt like we could get along without the union, andhe felt like we didn't need a union in there, and he felt like that 1 could go in andtalk to the people and get them to vote against the union";to which Evans replied"that he had already been around and talked to the people and encouraged themto vote for the Union,felt that the Union was needed and that the employees couldobtain better working conditions and higher wages," and that "I just couldn't goback in and talk to the people in reverse order."The Company having on November 4 announced its intention to close thevegetable plant on November 8, Evans applied to L. C. Dennis,personnel managerat the Auburndale plant, for employment with Minute Maid.This application wason November 5. According to Evans he said that Dennis told him that he was goingto keep applications in the active file and he would do everything he could to placeemployees from the vegetable plant in other departments.Thereafter,on Decem-ber 4, Evans again applied to Dennis for employment;he said he was told that theCompany had not begun seasonal operations at that time but that Dennis wouldkeep Evans in mind and that when they did start running the plant and started tohire men "he would call me back." On December 11, Evans again applied to Dennisfor employment and was told that they were not calling back anyone except theold hands who previously had been employed in the citrus operation.Further,according to Evans, he made application for employment"three or four times aweek" from then on up until December 21, and each time Dennis told him that he"was the next man up,and that he would notify me just as quick as he got an open-ing."It appears that during the term of his employment with Minute Maid Evanswas a satisfactory employee in that no complaints were made concerning his work.Evans was a member of the negotiating committee for the Union,he had beenan officer of the Citrus Workers Union before the advent of Local 444 and hadacted as a steward for Local Union 24218.Dennis testified that when the concentrate plant began operations on December 4,all jobs were filled and that the same was true of the canning plant which startedwork on December 5; that the Company had notified employees and interviewed em-ployees for available jobs for about a week prior to the opening, and:that the airings 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade during that period were primarily to fillvacancies occasionedby employeesquittingwork and after that for the sameand similar reasons inday-to-day opera-tions.He saidthat the Heinz pack was in progress after theopeningof the canningoperation until the pack was stopped on December 20.As above remarked thenoticeto stop the Heinz operation came very suddenly and apparently was the resultof the effect of the freeze.This was the Heinz baby juice pack.Dennis had beenaware that the special overseas hot pack was to start, and he said that he had that inmind when he told Evans prior to December 20 that he would bearhim in mind inconnectionwith employment.However, after the Heinz baby juice pack was stopped,employees who had been working on that pack were assigned to the hot pack so thatitwas not necessary to hire additional employees to work on the hot pack.Dennissaid onabout December 16, when he talked to Evans, "At thattimeI knew that thisspecial overseashot pack would start on the 20th, and I advised Evans that probablybefore the week was out, if things materialized as I thought they would, we wouldprobably be in a position to place him, and asked him to check with me later in theweek"; that at that time he knew nothing about the imminent Heinz shutdown and didnot know about it until the day it occurred; that when Evans next approached him onabout December 20, he explained to Evans that the job or the opening that he thoughtwould materialize "didn't go through."During all of the time mentioned above,Dennis testified, he did not know that Evans was one of the union negotiating com-mittee or a member of the Union or had beenengaged in unionactivity and was notaware of this until after the hearing in the instant case had been set.Evans has not obtained reemployment with Minute Maid since the termination ofhis employment on November 6. He started work for the State Road Department onDecember 27 and retained that job atleastup until the time of the hearing.During the course of operations, Dennis as personnel manager of the Auburndaleplant, was generally informed as to job vacancies either through a list supplied byDry, the plant superintendent, or from information received from foremen in theplant.When vacancies occurred, the practice was for Dennis to fill them by hiringapplicants for jobs; an applicant would be interviewed and if accepted sent for aphysical examination and thereafter, if acceptable, put to work.With respect toseasonal workers, it was customary for the Company to give them as much notice aspossible as to when the plant was going to reopen for the season, such notice usuallybeing given by sending out the information to employees who had been employedduring the prior season. In November and December 1957, there was a surplus oflabor in the area including an unusually large supply of transient labor; from morningtomorning, Dennis said, there would be anywhere from 25 to 35 people waiting inhis office. If no openings were available, Dennis afforded an opportunity for eachapplicant to file a formal application; if there were immediate openings he wouldselect certain people, interview them, and send them for a physical examination.There is testimony in the record from Dennis that a few persons formerly em-ployed in the vegetable plant were employed for work in the canning plant onDecember 5-Thomas Windham, who had been employed in the vegetable plant atsome previous time but had resigned, was employed on that day as was Evey Wind-ham, Roy Miller, Ellis Lashley, J. P. Smith, and James Moore, the latter being hiredas a receiving clerk. In response to a question as to why Evans was not hired whenhe came in on December 4, Dennis said "we had no openings; everything was filled.",Although there were some former employees of the vegetable plant employed byMinute Maid on or after December 4 and December 5, a number of the employeesformerly employed in the vegetable plant were not hired for work in the concentrateor canning plants at Auburndale.The testimony shows too that the general superin-tendent and the two foremen in the vegetable plant was laid off or their employmentwas terminated at the time that plant was closed.In the whole context of this case, the Trial Examiner is not able to find that theCompany demonstrated animus against Evans because of his union activities.Hecannotinfer, from the bare fact that Evans was active. in support of the Union andthe collateral fact that he was not hired for work in the concentrate or canning plants,that he was discriminatedagainst asalleged in the complaint.The conversationswith Judge and Rice, as reported by Evans, cannot be made thebasis of a finding ofinterference,intimidation,or coercion.C. Other allegedacts of interference19The complaintalleges that John Roberts encouragedan employeeto repudiate theUnionand promisedhim a wageincrease if he would do so; that Robertsinformed19No proof was offered in support of the allegations of the complaint to the effect thatduring the monthof December 1957,a foreman,Grady. Lester,encouraged an employee MINUTE MAID CORPORATION385employees that theRespondentwould not execute a contract with the Union and thatthe Respondent did not wanta union;and that he threatened employees with dis-charge if they wenton strike.Roberts,manager oflaborrelationsfor the Company, then, and nowis, stationedat the Company's offices in Orlando. Just prior to or at the time of the reopening ofthe concentrate and canning plants in December 1957, Roberts spent several days atthe Auburndale plant with Dennis interviewing newly hired employees.After ap-plicants were selected as employees by Dennis, he sent theminto anadjoining officeoccupied by Roberts, where Roberts talked over the conditions of employment witheach man.In support of the complaint, testimony was given by certain employees to the fol-lowing effect:John Worley testified that he had overheard a conversation at the snack bar on theplant premises when, Worley said, Roberts told M. J. Cameron "M. J., Minute Maiddon't want a contract with the Union.Furthermore, it didn't intend to have one."Worley said further that the conversation took place in the morning during a breakperiod.Cameron testified to the same conversation except he placed it in the after-noon between 1 and 1:30 p.m. Cameron, a member of the negotiating committeefor the Union, stated that Roberts had said "Minute Maid won't give you fellows acontract"; he said that he remembered word for word what Roberts is supposed tohave said but could not remember that Worley had said anything at the time;Cameron testified that he had known Roberts when the latter was an official of theUnion; that he saw Roberts in the plant a number of times.Wayne Bush testifiedthat Roberts told him during the third week in December that the Company "wouldgiveus an81/2 cent raise and he thought the Company would do more for us thanthe Union if we wouldn't have a Union." Elmer Green testified that Roberts said that"if we could do away with the Union we would get an 81/2 cent raise, starting im-mediately" and that "if we walked out on strike the Company had a right to fire usand hire new men" and that "they didn't need no Union here and didn't intend tohave one."Thomas E. Newberry testified that Roberts had talked to him about theUnion and told him that the employees were on the verge of a strike and the manwho walked out on strike would not return to his job.Roberts in his testimony confirmed the fact that he had had a conversation withCameron in the presence of Worley.He placed this as about the middle ofJanuary 1958.Roberts said the three men were all talking; that Worley remarked"thiswould be a hell of a day to have to walk a picket line"; that he, Roberts,knew of Cameron's Union background and that he had talked with him manytimes after Roberts became connected with Minute Maid but specifically deniedmaking the statement to Cameron or to any other employee to the effect that MinuteMaid did not want a contract with the Union and did not intend to have one.Roberts also emphatically denied saying at any time that Minute Maid did not needa union and did not intend to have one.The testimony of Bush finally was distilled down on cross-examination to the factthat the only memory Bush had was that Roberts had told him that the Companyhad offeredan 81/2-cent per hour increase.Bush's memory suffered such lapse oncross-examination that the Trial Examiner must disregard his testimony in its en-tirety.Roberts denied making any statement to Bush or any other employee thatthe Company would give an 81/2-cent raise if the Company did not have to dealwith a union.Roberts said that he had known Green to have been a member ofthe Union from his own previous connection with the Union but that he did not tellGreen that the Company was not going to have a union and denied Green's state-ment attributed to him that "if we do away with the Union we will get the 81/2 centan hour increase."Roberts stated that during the course of his interviews with newor rehired employees he had mentioned a possible strike and had told them that ifan employee went out on an economic strike, the Company under the law couldreplace him.With respect to the testimony of Newberry, Roberts said that he didnot tell him that the man who walked out on a strike would not return to his jobor anythingsimilarto that.Roberts said, and his testimony is uncontradicted, thatto abandon the Union with the promise that if this was done, the employeebenefit planadopted by the Employer at another of its plants would be put into effect at the Auburn-dale plant, or that Grady had solicited during that month signaturesof employeesto a petitionthen being circulatedamong theemployeesto repudiate the Unionas theircollective-bargaining representative.These allegationsof the complaint beingunproven,they are dismissed with the consent of the General Counsel.525543-60--vol. 124-26 -386DECISIONSOF NATIONALLABOR RELATIONS BOARDhe told all prospective employees he interviewed that he was not interested in theirunion or nonunion sympathy.The record discloses that there had been some suggestion made that the Unionmight call a strike at Auburndale and that, during the course of formal and informalnegotiations with company representatives, Morgan and Teague for the Union hadindicated that a strike was not beyond the bounds of possibility unless a contractwas completed, and that the Union had sought and received strike sanction from the'International Brotherhood of Teamsters.As is clearly shown, the employees hadbeen advised in writing of the wage increase offer made by the Company in Decem-ber and that offer, it appears, was a matter of common discussion among theemployees themselves.Upon the basis of the testimony of the witnesses called by the General Counseland the testimony of Roberts, the Trial Examiner can do nothing other than to findthat Roberts, at the snack bar or during the course of his duties in the plant orwhile interviewing prospective employees, did nothing other than state the Com-pany's position and did not make threats, promises, or engage in other prohibitedactivity.20There are no serious questions of credibility involved in connection with thetestimony of the employees or former employees of the Company and the testimonyof Roberts.The Trial Examiner simply believes, and finds, that the witnesses calledby the General Counsel in an effort to prove interference in the way of threats andpromises alleged to have been made by Roberts did not in their testimony supportthe allegations of the complaint and that their testimony was vague in general andnot too reliable.The Trial Examiner finds further that the General Counsel hasfailed to sustain the burden of proof that the Company did contravene the Act byacts of interference by Roberts as alleged in the complaint.Concluding FindingsThe Trial Examiner does not intend, unless directed by the Board, to attempt toresolve the merits of the various proposals and counterproposals advanced byeither side during the course of negotiations.His findings rather are based on theoverall view of the course of negotiations during a comparatively long period oftime, and what appears to him to be a change in attitude on the part of companyrepresentatives.The Company did not hesitate to assume the obligations of the collective-bargaining agreement in effect between its predecessor and Local Union No. 24218when Minute Maid took over the operations of the Auburndale plant.Nor did theCompany hesitate to suggest to Local 444 after it had been certified as representa-tive of the employees in the established unit, that the Union present its proposals;and it impliedly suggested that negotiations start.TrialExaminer believes andfinds that at the beginning of negotiations and at least until down to October 1957,the Company was bargaining for the kind of agreement it hoped to get and perhapsjustifiably refused to make many concessions in order to meet certain union pro-posals.It is the opinion of the Trial Examiner that the atmosphere of negotiationchanged in November 1957, and more so after the freeze of December 12-13, whichafforded the Company a plausible excuse to break off negotiations for the timebeing.However, the Company did more than that-it withdrew all its prior pro-20 As remarked above, John Roberts was a representative of Local 444 and an organizerfor the International Union at the time Local 444 was certified as bargaining representa-tive, and he was the one who transmitted the original proposals of the Union to theCompany in March 1957. It also is shown that Teague assumed the responsibility ofchief spokesman for the Union on and after negotiations began on April 9 of thatyear and it does not appear that Roberts took an active part in sitting in or participat-ing in the negotiation meetings.Apparently the Respondent here felt that the Union'saw something invidious in the hiring of Roberts by Minute Maid during the time theUnion was negotiating with the Company in respect to provisions of a new contract.The Company at the hearing went to greatpainsto prove that there was nothing`underhanded in the hiring by it of Roberts or any intent to "use" Roberts for the pur-pose of these negotiations.On the contrary, the testimony of Podmore,who was and isin overall supervision of the labor policies and practices of the Company,demonstratesthat he selected Roberts froma number of'people as a man to be groomed eventually toSucceed Podmorein his position.The Trial Examiner fails to finda scintillaof evidencethat Roberts in any way attempted to take advantage of the fact that he wasa formerassociateof the unionofficials whoparticipatedin,or were in charge of, negotiationswiththe Company. MINUTE MAID CORPORATION387posals to the Union.To the Trial Examiner, the position taken by company repre-sentatives at the February 6 and 13 meetings displays a taint attached to whatgenerally is considered good-faith bargaining between parties, and the Companyimpliedly at least at that time had determined that it would not continue to negotiatewith the Union except upon its own terms.The Respondent here relies uponN.L.R.B. v. Globe Automatic Sprinkler Com-panyof Pennsylvania,199 F. 2d 64 (C.A. 3) to justify the Company's acceptanceas final of the representations made to it by Harger and by the filing of the de-certification petition.In that case it clearly appears that the Trial Examiner hadfound thatGlobehad failed to bargain in good faith with the union and that theBoard in its Decision and Order had disagreed with the Trial Examiner.TheCourt of Appeals, in denying the petition of the Board for enforcement of its order,said in part:Failure or refusal of an employer to bargain with a union for "at least 1 year"following its certification constitutes an unfair labor practice, says the Board,even though, as in the instant case (1) the union had lost every one of its mem-bers; (2) such loss of memberships cannot be attributed to any activities, pro-scribed or otherwise, of the employer; and (3) the employer has, in good faithand in accordance with every requirement of the Act, bargained with theunion prior to the loss of its membership.The Board contends that both its"one-year rule" and its application along the lines stated have been accordedjudicial sanction.It says we approved its rule "in principle" inN.L.R.B. v.Swift & Co., 3Cir., 1947, 162 F. 2d 575, 584-585, certiorari denied, 332U.S. 791.The Trial Examiner here finds that the Company, although it met over a compara-tively long period of time with the Union, nevertheless failed to bargain in goodfaith after December 13, 1957. In theGlobecase, the Board decided to petitionfor enforcement of its order solely on the basis that the Company had broken offnegotiations with the Union without regard to whether or not unfair labor practiceshad been committed, and therefore Globe was in violation of Section 5 of the Act.Here, the Trial Examiner specifically finds the existence of an unfair labor practice(refusal to bargain in good faith) prior to the time that the Company decided torecognize the claims asserted in the decertification petition and to accept the state-ment of Harger that some 70 percent of the employees in the bargaining unit hadsigned a petition requesting that the Company not deal further with the Union.If the Trial Examiner is correct in his findings herein, thenGlobeis not applicableto the facts.Nor has it been shown here that the petition for decertification was arbitrarilydismissed.The Trial Examiner must accept in the absence of a showing of anykind of arbitrary action on the part of the Regional Director or the General Counsel,that administrative procedure leading up to the dismissal of the petition for decertifi-cation was regular and in accordance with established procedures.The Act does notcompelany agreement whatsoever between employees andemployers.Nor does the Act regulate the substantive terms governing wages, hours,and working conditions which are incorporated in an agreement.N.L.R.B. v.American National Insurance Co.,343 U.S. 395; and either party may insist uponits position as to matters within the area of mandatory bargaining. SeeN.L.R.B. v.Borg-Warner,356 U.S. 342, wherein the Court said: "Read together, these provi-sions(Section 8(a)(5) and 8(d)) establish the obligation of the employer and therepresentative of its employees to bargain with each other in good faith with respectto `wages, hours, and other terms and conditions of employment.'The duty islimited to those subjects, and within that area neither party is legally obligated toyield."These cases, cited in the brief filed for the Respondent, state good law;however, good-faith bargaining must be evidenced before the principles so statedwill apply.Here, the withdrawal of all proposals by the Company prior to theDecember 19 meeting, its inflexible attitude with respect to delay for a period oftime expressed in its written memorandum given to union representatives on Decem-ber 19, the attitude of the company representatives at the subsequent meetings heldFebruary 6 and 13, together with the eagerness and prompt haste with which theCompany accepted Harger's representation that a large majority of the employeeswished not to be represented by the Union, and the granting of a bonus at a timewhen the Company was still under a duty to bargain with the Union, constitutesconclusive evidence of bad faith on the part of the Company, and the TrialExaminer so finds.Nor does the Trial Examiner accept the circumstance of thefreeze in early December as sufficient reason for the Company to decline to negotiateon basic items of the contract that had no relation to the financial position of the 388DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent.There is sufficient evidence contained in the record herein to establishthat in several instances the Union amended its proposals and changed its positionto meet company objection,only to find that after this had been done the Companywould not agree to what had been proposed by the Company,or that the Companywanted further amendment.This, of course,had the necessary effect of wideningthe differences between the parties,and is presumptive evidence of bad faith.N.L.R.B.v.Tower Hosiery Mills,Inc.,180 F. 2d 701 (C.A. 4), certiorari denied,340 U.S. 811.For the reasons stated, the Trial Examiner finds that the Company by refusing tobargain in good faith on and after December 13, 1957, violated and is violatingSection 8(a)(5) and(1), and by the implied recognition of the claims asserted byHarger in his letter to the Company of February 21, 1958, and the granting of thebonus as announced on April 18,1958, the Company has violated and is violatingSection 8(a)(1) of the Act.The Respondent'smotions to strike and to dismiss are denied except as thisdenial is inconsistent with the above findings of fact.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,the Trial Examiner shall recommend that,upon request by the Union,negotiationsbetween it and the Respondent be renewed.On the basis of the foregoing findings of fact, the Trial Examiner makes thefollowing:CONCLUSIONS OF LAW1.The Respondent,Minute Maid Corporation,is, and at all times material heretohas been, engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.2. International Brotherhood of Teamsters,Chauffeurs, Warehousemen&HelpersofAmerica,Cannery, CitrusWorkers, Drivers,Warehousemen and Allied Em-ployees,Local 444,is,and during the times material hereto has been, a labororganization within the meaning of Section 2(5) of the Act.3.All' production and maintenance employees,including warehousemen, checkers,cafeteria employees,leadmen,and peel oil operators, but excluding office and officeclerical employees,print shop employees,truckdrivers,garage employees,fruit scalemen, all new construction and installation employees,agricultural employees, first-aid personnel,laboratory technicians,professional employees,nightwatchmen,guards, inspectors,subforemen and foremen,the cafeteria supervisor,and all super-visors as defined in the Act, employed at the Respondent's plant in Auburndale,Florida, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.The aforesaid labor organization, on February 21, 1957, was, and at all timesthereafter has been,the exclusive representative of all employees in the above-described unit for the purposes of collective bargaining within the meaning ofSection 9(a) of the Act.5.By refusing to bargain collectively with said labor organization as the exclu-sive representative of its employees in an appropriate unit, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.6.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act,by refusing to bargain collectivelywith the said labor organization, and by the unilateral granting of a bonus, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)( I) of the Act.7.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.] MILMNSAPPENDIX389NOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct, we herebynotify our employees that:WE WILL, upon request, bargain collectivelywithInternational Brotherhoodof Teamsters,Chauffeurs,Warehousemen&HelpersofAmerica, Cannery,CitrusWorkers, Drivers,Warehousemenand AlliedEmployees,Local 444, asthe exclusive representative of all employees in the following bargaining unitwithrespect to rates of pay, wages,hours of employment,and other conditionsof employment,and, if an understanding is reached, embody such under-standing in a signed agreement.The bargaining unit is:All productionand maintenance employees, including warehousemen,checkers,cafeteria employees, leadmen and peel oil operators,but exclud-ing office and office clerical employees,print shop employees,truck-drivers,garage employees, fruit scale men,allnew construction andinstallation employees,agriculture employees,first-aidpersonnel,labora-tory technicians,professional employees,nightwatchmen,guards, in-spectors,subforemen and foremen,the cafeteriasupervisor,and all super-visors as defined intheAct, employedat the Respondent'splant inAuburndale,Florida.MINUTE MAIDCORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Milens1andWarehouse Union Local No. 6, International Long-shoremen'sandWarehousemen'sUnion(Ind.),Petitioner.Case No. 20-RC-3782. August 10, 1959DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Albert Schneider,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations here involved claim to represent certainemployees of the Employer 21 The names of the parties appear as corrected at the hearing.2 Department&Specialty Store Employees' Union, Local No. 1265, Retail Clerks In-ternational Association,AFL-CIO,herein called Local 1265, and Local No. 1179, Re-tail Clerks International Association,AFI-CIO,herein called Local 1179,intervened inthis proceeding on the basis of alleged contractual interests.124 NLRB No. 51.